Exhibit 10.13

EXECUTION COPY

 

 

 

AMENDED AND RESTATED

INDENTURE SUPPLEMENT

 

 

APPLE RIDGE FUNDING LLC,

as Issuer,

and

THE BANK OF NEW YORK

as Indenture Trustee, Paying Agent, Authentication Agent and

Transfer Agent and Registrar

SERIES 2007-1 INDENTURE SUPPLEMENT

Dated as of April 10, 2007

Amended and Restated as of July 6, 2007

 

 

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

ARTICLE I CREATION OF THE SERIES 2007-1 NOTES

  

Section 1.01. Designation

   1

ARTICLE II DEFINITIONS

  

Section 2.01. Definitions

   2

ARTICLE III SERVICING FEE; INCREASES AND REDUCTIONS IN THE SERIES OUTSTANDING
AMOUNT

  

Section 3.01. Servicing Fee

   12

Section 3.02. Increases and Reductions in the Series Outstanding Amount

   13

ARTICLE IV RIGHTS OF SERIES 2007-1 NOTEHOLDERS AND ALLOCATION AND APPLICATION OF
POOL COLLECTIONS

  

Section 4.01. Pool Collections and Allocations

   13

Section 4.02. Determination of Interest and Monthly Interest

   15

Section 4.03. Determination of Principal Distribution

   16

Section 4.04. Application of Series 2007-1 Collections

   16

Section 4.05. Distribution Account

   18

Section 4.06. Series 2007-1 Principal Subaccount

   18

Section 4.07. Investment Instructions

   19

Section 4.08. Term-Out Period Account

   19

ARTICLE V DELIVERY OF SERIES 2007-1 NOTES; DISTRIBUTIONS; REPORTS TO SERIES
2007-1 NOTEHOLDERS

  

Section 5.01. Delivery and Payment for the Series 2007-1 Notes; Denominations

   20

Section 5.02. Registration; Registration of Transfer and Exchange; Transfer
Restrictions

   20

Section 5.03. Definitive Notes

   23

Section 5.04. Distributions

   23

Section 5.05. Reports and Statements to Series 2007-1 Noteholders

   23

ARTICLE VI AMORTIZATION EVENTS

  

Section 6.01. Series 2007-1 Amortization Events

   24

ARTICLE VII OPTIONAL REDEMPTION OF SERIES 2007-1 NOTES

  

Section 7.01. Optional Redemption of Series 2007-1 Notes

   26

ARTICLE VIII MISCELLANEOUS PROVISIONS

  

Section 8.01. Ratification of Agreement

   27

Section 8.02. Counterparts

   27

Section 8.03. Governing Law

   27

Section 8.04. Amendment and Restatement

   27



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A    Form of Series 2007-1 Note EXHIBIT B    Form of Monthly Payment
Instructions and Notification to the Indenture Trustee and Paying Agent EXHIBIT
C    Form of Monthly Statement EXHIBIT D    Form of Weekly Activity Report



--------------------------------------------------------------------------------

AMENDED AND RESTATED SERIES 2007-1 INDENTURE SUPPLEMENT, dated as of April 10,
2007 and amended and restated as of July 6, 2007, (as amended, modified,
restated or supplemented from time to time, the “Indenture Supplement”), by and
among APPLE RIDGE FUNDING LLC, a limited liability company organized under the
laws of the State of Delaware, as Issuer (together with its permitted successors
and assigns, the “Issuer”), and THE BANK OF NEW YORK, a New York state banking
corporation, as successor to JPMorgan Chase Bank National Association as
indenture trustee, and as paying agent, authentication agent and transfer agent
and registrar (together with its permitted successors and assigns, “BNY” and in
its capacity as indenture trustee, the “Indenture Trustee”).

Pursuant to Section 2.10 of the Master Indenture, dated as of April 25, 2000 (as
amended, modified, restated or supplemented from time to time, the “Indenture”
and together with the Indenture Supplement, the “Agreement”), by and among the
Issuer, the Indenture Trustee and BNY, the Issuer may issue one or more Series
of Notes the Principal Terms of which shall be set forth in an indenture
supplement to the Indenture. In accordance with the terms of the Indenture, the
Issuer has created a Series of Notes and specifies the Principal Terms of such
Series of Notes in this Indenture Supplement. This Indenture Supplement amends
and restates the Series 2007-1 Indenture Supplement dated as of and entered into
on April 10, 2007.

GRANTING CLAUSE

The Issuer hereby Grants to the Indenture Trustee, for the benefit of the
Holders of the Series 2007-1 Notes, all of the Issuer’s right, title and
interest, whether now owned or hereafter acquired, in, to and under: (i) the
Series 2007-1 Principal Subaccount, (ii) the Distribution Account (to the extent
of Series 2007-1 Collections on deposit therein), (iii) all accounts, money,
chattel paper, investment property, instruments, documents, deposit accounts,
letters of credit, letter-of-credit rights, general intangibles, goods, oil, gas
and other minerals consisting of, arising from, or relating to any of the
foregoing and (iv) all proceeds of the foregoing.

ARTICLE I

CREATION OF THE SERIES 2007-1 NOTES

Section 1.01. Designation.

(a) There is hereby created a Series of Notes to be issued pursuant to the
Indenture and this Indenture Supplement to be known as the “Apple Ridge Funding
LLC Secured Variable Funding Notes, Series 2007-1” or the “Series 2007-1 Notes.”

(b) In the event that any term or provision contained herein shall conflict with
or be inconsistent with any term or provision contained in the Indenture, the
terms and provisions of this Indenture Supplement shall be controlling.



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

Section 2.01. Definitions.

(a) Whenever used in this Indenture Supplement, the following words and phrases
shall have the following meanings, and the definitions of such terms are
applicable to the singular as well as the plural forms of such terms and the
masculine as well as the feminine and neuter genders of such terms.

“Additional Interest” shall have the meaning set forth in Section 4.02(b).

“Administrative Agent” shall mean Calyon New York Branch, in its capacity as
“Administrative Agent” and “Lead Arranger” for the Purchasers.

“Administrative Agent Fee Letter” means that certain fee letter dated as of the
date hereof between the Issuer and the Administrative Agent.

“Aggregate Term-Out Deposit Amount” shall mean the aggregate of the Term-Out
Deposit Amounts, if any, then on deposit with the Indenture Trustee pursuant to
Section 2.11 and Section 2.12 of the Note Purchase Agreement.

“Alternate Base Rate” shall have the meaning set forth in the Note Purchase
Agreement.

“Amortization Event” shall have the meaning set forth in Section 6.01.

“Amortization Period” shall mean the period commencing at the earliest to occur
of (a) the close of business on the Program Termination Date, (b) the close of
business on the Scheduled Amortization Date and (c) the close of business on the
Business Day immediately preceding the day on which an Amortization Event has
occurred, and ending on the date on which (x) the Series Outstanding Amount
shall have been paid in full, together with all accrued interest thereon, and
(y) all amounts owed to the Administrative Agent, the Managing Agents and the
Purchasers under the Indenture Supplement and the Note Purchase Agreement shall
have been paid in full.

“Applicable Purchaser Group” shall have the meaning set forth in
Section 4.08(a).

“Applicable Stress Factor” shall mean, as of any date of determination, 2.50.

“Appraised Value Home” shall mean a Home purchased by an Originator if the owner
of the Home is unsuccessful at contracting to sell the Home prior to the
purchase of the Home by the applicable Originator and as to which the purchase
price is generally determined by the average of two or more independent
appraisals.

“Average Days in Inventory” shall mean, for any Monthly Period, the average
number of days the Homes have been owned by each Originator as of the close of
business on the last day of such Monthly Period.

 

2



--------------------------------------------------------------------------------

“Average Days Outstanding” shall mean, as of the end of any Monthly Period, the
sum of:

(a) the product of (i) a fraction, the numerator of which is the aggregate
Unpaid Balance of Unsold Home Receivables (net of Advance Payments relating
thereto) as of the end of such Monthly Period and the denominator of which is
the Aggregate Receivable Balance as of the end of such Monthly Period,
multiplied by (ii) the Average Days in Inventory for such Monthly Period, plus

(b) the product of (i) a fraction, the numerator of which is the aggregate
Unpaid Balance of Billed Receivables and Unbilled Receivables (net of Advance
Payments relating thereto) as of the end of such Monthly Period, and the
denominator of which is the Aggregate Receivable Balance as of the end of such
Monthly Period, multiplied by (ii) the sum of (A) the average number of days as
of the end of such Monthly Period it took to bill Unbilled Receivables once they
became billable plus (B) the average number of days Billed Receivables have been
outstanding as of the end of such Monthly Period.

For the purposes of the foregoing calculation, Unbilled Receivables are deemed
to be billable (x) if the Receivable was previously an Unsold Home Receivable,
upon the subsequent sale of the Home by the applicable Originator and (y) if
such Receivable relates to services that are not related to Home sales, upon
disbursement.

“Base Rate Tranche” shall have the meaning set forth in the Note Purchase
Agreement.

“Change in Control” shall mean either that (v) the Issuer ceases to be a
wholly-owned subsidiary of Cartus, (w) any of Cartus, CFC, the Transferor or the
Issuer ceases to be a wholly-owned subsidiary of the Performance Guarantor,
(x) the equity owners of the Performance Guarantor as of the date hereof cease
(other than as a result of a “Borrower Qualified IPO” as such term is defined in
the Realogy Credit Agreement as in effect on the date hereof) to own, directly
or indirectly, at least 51% of the equity interests in, or voting securities of,
the Performance Guarantor or (y) following any initial public offering of
Realogy common stock, any other Person not an equity owner of the Performance
Guarantor as of the date hereof acquires more than 51% of the equity interests
in or voting securities of the Performance Guarantor or (z) any other “Change in
Control” as defined in the Realogy Credit Agreement.

“Commercial Paper Notes” shall have the meaning set forth in the Note Purchase
Agreement.

“Committed Purchaser” shall have the meaning set forth in the Note Purchase
Agreement.

“Conduit Purchaser” shall have the meaning set forth in the Note Purchase
Agreement.

“CP Rate” shall have the meaning set forth in the Note Purchase Agreement.

“CP Tranche” shall have the meaning set forth in the Note Purchase Agreement.

“Decrease” shall have the meaning set forth in Section 3.02(b).

 

3



--------------------------------------------------------------------------------

“Decrease Date” shall have the meaning set forth in Section 3.02(b).

“Default Ratio” shall mean, for any Monthly Period, the quotient, expressed as a
percentage, of (a) the sum of (i) the aggregate Unpaid Balance of the
Receivables that have become Defaulted Receivables in accordance with clause
(a) or (c) of the definition of Defaulted Receivable during such Monthly Period
plus (ii) the Aggregate Employer Balance of each Employer (reduced by any
Advance Payments) whose Receivables have become Defaulted Receivables in
accordance with clause (b) of the definition of Defaulted Receivables during
such Monthly Period, divided by (b) the aggregate Unpaid Balance of the Billed
Receivables generated during the fifth Monthly Period preceding such Monthly
Period.

“Determination Date” shall mean, with respect to any Distribution Date, the
second Business Day preceding such Distribution Date.

“Dilution Ratio” shall mean, for any Monthly Period, the quotient, expressed as
a percentage, of (a) the aggregate amount of reductions to the Unpaid Balances
of the Billed Receivables due to offsets, chargebacks, credits, adjustments,
rebates and other Originator Dilution Adjustments, Seller Dilution Adjustments
and Servicer Dilution Adjustments occurring during such Monthly Period divided
by (b) the aggregate Unpaid Balance of the Billed Receivables generated during
the fifth Monthly Period preceding such Monthly Period.

“Dilution Reserve Ratio” shall mean, as of any date of determination, the
product, expressed as a percentage, of:

(a) the greater of:

(i) the product of (A) the Applicable Stress Factor multiplied by (B) the
average of the Dilution Ratios for the three Monthly Periods preceding the first
day of the Interest Period in which such date occurs, and

(ii) the highest Dilution Ratio for any Monthly Period over the twelve Monthly
Periods preceding the first day of the Interest Period in which such date
occurs, multiplied by

(b) a fraction, the numerator of which is the sum of:

(i) the aggregate Unpaid Balance of the Billed Receivables generated during the
five Monthly Periods preceding the first day of the Interest Period in which
such date occurs plus

(ii) the aggregate Unpaid Balance of the Unbilled Receivables as of the end of
the Monthly Period preceding the first day of the Interest Period in which such
date occurs,

and the denominator of which is the aggregate Unpaid Balance of the Billed
Receivables as of the end of such Monthly Period, multiplied by

(c) a fraction, the numerator of which is equal to the sum of:

(i) the aggregate Unpaid Balance of the Billed Receivables as of the end of such
Monthly Period plus

 

4



--------------------------------------------------------------------------------

(ii) the aggregate Unpaid Balance of the Unbilled Receivables as of the end of
such Monthly Period plus

(iii) the greater of (A) the product of 3.5 multiplied by the average of the
Monthly Loss on Sale for such Monthly Period and the two immediately preceding
Monthly Periods and (B) 10% of the aggregate Unpaid Balance of Unsold Home
Receivables relating to Appraised Value Homes as of the end of such Monthly
Period,

and the denominator of which is equal to the aggregate Unpaid Balance of
Eligible Receivables as of the end of such Monthly Period minus the Aggregate
Adjustment Amount on such date.

The Dilution Reserve Ratio calculated as of any Distribution Date shall continue
until (but not including) the next succeeding Distribution Date.

“Distribution Date” shall mean the sixteenth day of each calendar month, or if
such sixteenth day is not a Business Day, the next succeeding Business Day.

“Eurodollar Rate” shall have the meaning set forth in the Note Purchase
Agreement.

“Eurodollar Rate Margin” shall have the meaning set forth in the Fee Letter.

“Eurodollar Tranche” shall have the meaning set forth in the Note Purchase
Agreement.

“Facility Fee” shall have the meaning set forth in the Fee Letter.

“Federal Funds Rate” shall have the meaning set forth in the Note Purchase
Agreement.

“Fee Letter” shall mean that certain Amended and Restated Fee Letter of even
date herewith executed by and between the Issuer and the Administrative Agent in
connection with the Note Purchase Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Final Stated Maturity Date” shall mean the earlier of (a) the Distribution Date
occurring in April, 2012 and (b) the Distribution Date occurring in the ninth
Monthly Period following the Monthly Period in which the Amortization Period
commenced.

“Increase” shall mean any funding by the Purchasers pursuant to the Note
Purchase Agreement which increases the Series Outstanding Amount.

“Increase Date” shall mean the date on which any Increase is funded.

 

5



--------------------------------------------------------------------------------

“Initial Series Outstanding Amount” shall mean, with respect to the Series
2007-1 Notes, $614,500,000.

“Interest Period” shall mean, with respect to each Tranche:

(a) initially the period commencing on the date such Tranche is funded and
ending on the last day of the Monthly Period in which such date occurs; and

(b) thereafter each Monthly Period.

“Interest Shortfall” shall have the meaning set forth in Section 4.02(b).

“Liquidity Provider Agreement” shall have the meaning set forth in the Note
Purchase Agreement.

“Liquidity Provider” shall have the meaning set forth in the Note Purchase
Agreement.

“Loss Reserve Ratio” shall mean, as of any date of determination, the greatest
of:

(a) the percentage equivalent of the product of:

(i) the Applicable Stress Factor multiplied by

(ii) the highest Three Month Average Default Ratio for any Monthly Period over
the twelve Monthly Periods preceding the first day of the Interest Period in
which such date occurs, multiplied by

(iii) a fraction, the numerator of which is the sum of (A) the aggregate Unpaid
Balance of the Billed Receivables generated over the five Monthly Periods
preceding the first day of the Interest Period in which such date occurs plus
(B) the aggregate Unpaid Balance of the Unbilled Receivables as of the end of
the Monthly Period preceding the first day of the Interest Period in which such
date occurs, and the denominator of which is the aggregate Unpaid Balance of the
Billed Receivables as of the end of such Monthly Period, multiplied by

(iv) a fraction, the numerator of which is equal to the sum of (A) the aggregate
Unpaid Balance of Billed Receivables as of the end of the Monthly Period
preceding the first day of the Interest Period in which such date occurs plus
(B) the aggregate Unpaid Balance of Unbilled Receivables as of the end of such
Monthly Period plus (C) the greater of (1) the product of 3.5 multiplied by the
average of the Monthly Loss on Sale for such Monthly Period and the two
immediately preceding Monthly Periods and (2) 10% of the aggregate Unpaid
Balance of Unsold Home Receivables relating to Appraised Value Homes as of the
end of such Monthly Period, and the denominator of which is equal to the
aggregate Unpaid Balance of Eligible Receivables as of the end of such Monthly
Period minus the Aggregate Adjustment Amount on such date;

 

6



--------------------------------------------------------------------------------

(b) the product of (i) the Applicable Stress Factor multiplied by (ii) the
highest Default Ratio for any Monthly Period over the three Monthly Periods
preceding the first day of the Interest Period in which such date occurs; and

(c) 2.5%.

The Loss Reserve Ratio calculated as of any Distribution Date shall continue
until (but not including) the next succeeding Distribution Date.

“Managing Agent” shall have the meaning set forth in the Note Purchase
Agreement.

“Minimum Enhancement Percentage” shall mean, for any Distribution Date: (i) 9%
so long as the Average Days Outstanding is less than 90 days; (ii) 10% if the
Average Days Outstanding is greater than or equal to 90 days but less than 100
days and (iii) 11% if the Average Days Outstanding is greater than or equal to
100 days but less than 120 days and (iv) otherwise, 12%.

“Monthly Interest” shall have the meaning set forth in Section 4.02(b).

“Monthly Loss on Sale” shall equal, for any Monthly Period, for all Homes sold
during such Monthly Period, the aggregate of the amounts, if any, by which the
purchase price of each such Home paid by CFC or Cartus, as applicable, exceeded
the sale price for such Home received by the Servicer (the amount of any such
excess with respect to a Home being a “Loss”). The Monthly Loss on Sale for any
Monthly Period shall be based on the gross Losses for such Monthly Period
without regard to any gains on the sale of other Homes during such Monthly
Period.

“Monthly Period” shall mean the period from and including the first day of a
calendar month to and including the last day of such calendar month.

“Monthly Principal” shall have the meaning set forth in Section 4.03.

“Monthly Program Fees” shall mean for any Distribution Date the aggregate
Facility Fee and Program Fee payable to the Managing Agents under
Section 2.03(c) of the Note Purchase Agreement.

“Monthly Servicing Fee” shall have the meaning set forth in Section 3.01.

“Net Credit Losses” shall mean, for any Monthly Period, an amount equal to the
excess, if any, of the estimated losses to be incurred in respect of all
Receivables written off by the Servicer in accordance with the Credit and
Collection Policy during such Monthly Period over an amount equal to all amounts
recovered during such Monthly Period in respect of Receivables written off by
the Servicer in accordance with the Credit and Collection Policy during prior
Monthly Periods, which amounts exceed the amounts that the Servicer estimated
would be recovered in respect of such Receivables. For the avoidance of doubt,
“Net Credit Losses” includes the portion of any Receivable which has been
written off as uncollectible by the Servicer net of any recoveries thereon.

 

7



--------------------------------------------------------------------------------

“Note Interest Rate” when used in the Indenture with respect to Series 2007-1,
shall mean, as of any date, the sum of the weighted average of the Series 2007-1
Tranche Rates.

“Note Purchase Agreement” shall mean that certain Note Purchase Agreement dated
as of even date herewith (as the same may be amended, restated, supplemented or
otherwise modified from time to time) among the Issuer, the Servicer, the
Purchasers, the Managing Agents and the Administrative Agent.

“Otherwise Released Collections” shall have the meaning set forth in
Section 4.01(d).

“Outstanding Tranche Amount” shall mean, with respect to any Tranche, the
portion of the Series Outstanding Amount designated by a Managing Agent as
allocable to such Tranche.

“Pro Rata Share” shall have the meaning set forth in the Note Purchase
Agreement.

“Program Fee” shall have the meaning set forth in the Fee Letter.

“Program Termination Date” shall have the meaning set forth in the Note Purchase
Agreement.

“Purchaser Group” shall have the meaning set forth in the Note Purchase
Agreement.

“Purchasers” shall have the meaning set forth in the Note Purchase Agreement.

“QIB” shall have the meaning set forth in Section 5.02(b).

“Rating Agency” shall mean each of Standard & Poor’s Ratings Services, Moody’s
Investors Service and Fitch, Inc.

“Rating Agency Condition” as used in the Indenture with respect to this
Indenture Supplement or the Series 2007-1 Notes shall mean, with respect to any
action, that each of the Managing Agents shall have consented to such action.

“Realogy” shall mean Realogy Corporation, a Delaware Corporation, and its
successors.

“Redemption Price” shall mean, with respect to any Distribution Date, after
giving effect to any deposits and distributions otherwise to be made on such
Distribution Date, the sum of (i) the Series Outstanding Amount on such
Distribution Date plus (ii) Monthly Interest for such Distribution Date and any
Monthly Interest previously due but not distributed to the Series 2007-1
Noteholders plus (iii) all Monthly Program Fees plus (iv) any other amounts owed
to the Administrative Agent, the Managing Agents and the Purchasers pursuant to
this Indenture Supplement or the Note Purchase Agreement.

 

8



--------------------------------------------------------------------------------

“Required Amount” shall mean, for any Distribution Date, the sum of (a) the
Monthly Interest for such Distribution Date plus (b) any Additional Interest
previously accrued and not reimbursed, plus (c) the sum, without duplication, of
(i) the Monthly Servicing Fee to be distributed on such Distribution Date plus
(ii) any Monthly Servicing Fee previously accrued and not paid plus (iii) the
Monthly Program Fees to be distributed on such Distribution Date plus (iv) any
Monthly Program Fees previously accrued and not paid plus (v) any expenses and
other amounts which are payable under Section 4.04(b)(iv), as notified to the
Indenture Trustee, the Issuer and the Servicer by the relevant Managing Agent or
the Administrative Agent no later than the Business Day preceding the related
Determination Date.

“Required Managing Agents” shall have the meaning set forth in the Note Purchase
Agreement.

“Required Overcollateralization Amount” shall mean, as of any date of
determination, the amount by which the Series 2007–1 Required Enhancement Amount
on such date exceeds the amount on deposit in the Series 2007-1 Principal
Subaccount on such date.

“Revolving Period” shall mean the period beginning on the Series 2007-1 Closing
Date and ending upon the commencement of the Amortization Period.

“Rule 144A” shall mean Rule 144A under the Securities Act.

“Scheduled Amortization Date” shall mean April 10, 2012.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Series Outstanding Amount” shall mean, as of any date of determination, an
amount equal to (i) the Initial Series Outstanding Amount plus (ii) the
aggregate amount of all Increases minus (iii) the aggregate amount of all
Decreases minus (iv) without duplication, the aggregate amount of all Monthly
Principal previously paid to the Series 2007-1 Noteholders. For the avoidance of
doubt, Term-Out Deposit Amounts shall not be deemed to be part of the Series
Outstanding Amount for purposes of this Indenture Supplement or the Indenture.

“Series Percentage” shall mean, with respect to any date of determination, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction
calculated as follows:

(a) during the Revolving Period, the numerator of the fraction will be the
Series 2007-1 Required Asset Amount as of the close of business on the
immediately preceding day, and the denominator of the fraction will be the
greater of (i) the Adjusted Aggregate Receivable Balance as of the end of the
prior Monthly Period (or, if a Servicer Default has occurred, as of the end of
the immediately preceding day), and (ii) the sum of the numerators used to
determine the Series Percentage for each Series of Notes (including the Series
2007-1 Notes) Outstanding at the close of business on the immediately preceding
day; and

(b) during the Amortization Period, the numerator of the fraction will be the
Series 2007-1 Required Asset Amount as of the close of business on the last day
of the Revolving Period, and the denominator of the fraction will be the sum of
the numerators used to determine the Series Percentage for each Series of Notes
(including the Series 2007-1 Notes) Outstanding at the close of business on the
immediately preceding day.

 

9



--------------------------------------------------------------------------------

“Series 2007-1” shall mean the Series of Notes the terms of which are specified
in this Indenture Supplement.

“Series 2007-1 Allocated Adjusted Aggregate Receivable Balance” shall mean, as
of any date of determination, the lower of (a) the Series 2007-1 Required Asset
Amount as of such date and (b) the product of (i) the Adjusted Aggregate
Receivable Balance as of the end of the prior Monthly Period multiplied by
(ii) the percentage equivalent of a fraction, the numerator of which is the
Series 2007-1 Required Asset Amount as of such date and the denominator of which
is the sum of (x) the Series 2007-1 Required Asset Amount as of such date plus
(y) the aggregate of the Required Asset Amounts with respect to each other
Series of Notes as of such date.

“Series 2007-1 Asset Amount Deficiency” shall occur, on any date of
determination, if and to the extent the Series 2007-1 Allocated Adjusted
Aggregate Receivable Balance as of such date is less than the Series 2007-1
Required Asset Amount as of such date.

“Series 2007-1 Closing Date” shall mean April 10, 2007.

“Series 2007-1 Collections” shall have the meaning set forth in Section 4.01(b).

“Series 2007-1 Note” shall mean each Note executed by the Issuer and
authenticated by the Authentication Agent, substantially in the form of Exhibit
A, and any replacement Note in exchange therefor.

“Series 2007-1 Noteholder” shall mean each Person in whose name a Series 2007-1
Note is registered in the Note Register, which shall initially be each Managing
Agent on behalf of the Purchasers in the related Purchaser Group.

“Series 2007-1 Principal Subaccount” shall have the meaning set forth in
Section 4.06(a).

“Series 2007-1 Required Asset Amount” shall mean, as of any date of
determination, an amount equal to the sum of (a) the Series Outstanding Amount
on such date plus (b) the Required Overcollateralization Amount on such date.

“Series 2007-1 Required Enhancement Amount” shall mean, as of any date of
determination, an amount equal to the greater of (i) the Series Outstanding
Amount on such date multiplied by the Minimum Enhancement Percentage on such
date and (ii) an amount equal to the product of (A) the Series Outstanding
Amount on such date multiplied by (B) the quotient of (1) the sum of (w) the
Loss Reserve Ratio on such date plus (x) the Dilution Reserve Ratio on such date
plus (y) the Yield Reserve Ratio on such date plus (z) the Servicing Reserve
Ratio on such date divided by (2) one minus the sum of (w) the Loss Reserve
Ratio on such date plus (x) the Dilution Reserve Ratio on such date plus (y) the
Yield Reserve Ratio on such date plus (z) the Servicing Reserve Ratio on such
date; provided, however, that after the declaration or occurrence of an
Amortization Event, the Series 2007-1 Required Enhancement Amount shall equal
the Series 2007-1 Required Enhancement Amount in effect on the date of the
declaration or occurrence of such Amortization Event.

 

10



--------------------------------------------------------------------------------

“Series 2007-1 Tranche Rate” shall mean, at any time during an Interest Period
(i) with respect to any CP Tranche, the CP Rate, (ii) with respect to any
Eurodollar Tranche, the sum of the Eurodollar Rate plus the Eurodollar Rate
Margin, and (iii) with respect to any Base Rate Tranche, the Alternate Base
Rate, as applicable, provided, however, that, if any principal or interest on
the Series 2007-1 Notes is not paid in full when the same shall have become
required to be paid, or if any Amortization Event has occurred and is
continuing, then the Series 2007-1 Tranche Rate shall be the Alternate Base Rate
plus two percent (2.0%) with respect to such deficiency or with respect to any
interest accrued on the Series 2007-1 Notes after the occurrence of such
Amortization Event.

“Servicing Fee” shall have the meaning set forth in the Transfer and Servicing
Agreement.

“Servicing Fee Rate” shall mean 0.75% per annum.

“Servicing Reserve Ratio” shall mean, as of any date of determination, the
quotient, expressed as a percentage, of (a) the product of (i) the Applicable
Stress Factor multiplied by (ii) the Servicing Fee Rate multiplied by
(iii) Average Days Outstanding as of the end of the Monthly Period preceding the
first day of the Interest Period in which such date occurs, divided by (b) 360.

“Stated Amount” shall mean $850,000,000 as such amount may be reduced or
increased from time to time pursuant to Section 3.02.

“Term-Out Deposit Amount” shall have the meaning set forth in the Note Purchase
Agreement.

“Term-Out Period” shall have the meaning set forth in the Note Purchase
Agreement.

“Term-Out Period Account” shall have the meaning set forth in Section 4.08(a).

“Three Month Average Default Ratio” shall mean, for any Monthly Period, the
average of the Default Ratios for that Monthly Period and each of the two
immediately preceding Monthly Periods.

“Three Month Average Dilution Ratio” shall mean, for any Monthly Period, the
average of the Dilution Ratios for that Monthly Period and each of the two
immediately preceding Monthly Periods.

“Tranche” shall have the meaning set forth in the Note Purchase Agreement.

“Transaction Documents” shall mean the “Transaction Documents” as defined in the
Indenture but shall also include the Note Purchase Agreement, the Fee Letter and
the Series 2007-1 Notes.

 

11



--------------------------------------------------------------------------------

“Transfer Date” shall mean the Business Day immediately preceding each
Distribution Date and each Decrease Date.

“Yield Reserve Ratio” shall mean, as of any date of determination, the quotient
expressed as a percentage, of (a) the product of (i) the sum of (A) the product
of (1) the Applicable Yield Factor multiplied by (2) the one-month Eurodollar
Rate as of the last Business Day of the immediately preceding Monthly Period
plus (B) 0.75% multiplied by (ii) 2.50 multiplied by the Average Days
Outstanding as of the end of the immediately preceding Monthly Period divided by
(b) 360. For purposes of the foregoing, the “Applicable Yield Factor” shall be
(i) 1.25 so long as the Average Days in Inventory for Appraised Value Homes for
any Monthly Period is less than one hundred twenty (120) days; (ii) 1.75 if the
Average Days in Inventory for Appraised Value Homes for any Monthly Period is
equal to or greater than one hundred twenty (120) days but less than one hundred
fifty (150) days until such time as the Average Days in Inventory for Appraised
Value Homes has been reduced to and remained below one hundred twenty (120) days
for two (2) consecutive Monthly Periods (iii) 2.5 if the Average Days in
Inventory for Appraised Value Homes for any Monthly Period is greater than or
equal to one hundred fifty (150) days until such time as the Average Days in
Inventory for Appraised Value Homes has been reduced to and remained below one
hundred fifty (150) days for two (2) consecutive Monthly Periods.

(b) Each capitalized term defined herein shall relate to the Series 2007-1 Notes
and no other Series of Notes issued by the Issuer, unless the context otherwise
requires. All capitalized terms used herein and not otherwise defined herein
have the meanings ascribed to them in the Indenture, and, if not defined
therein, as defined in the Transfer and Servicing Agreement, the Receivables
Purchase Agreement or the Purchase Agreement.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Indenture Supplement shall refer to this Indenture Supplement
as a whole and not to any particular provision of this Indenture Supplement;
references to any Article, subsection, Section or Exhibit are references to
Articles, subsections, Sections and Exhibits in or to this Indenture Supplement
unless otherwise specified; and the term “including” means “including without
limitation.”

ARTICLE III

SERVICING FEE; INCREASES AND REDUCTIONS IN THE SERIES OUTSTANDING AMOUNT

Section 3.01. Servicing Fee. The Transfer and Servicing Agreement sets forth the
full compensation that the Servicer is entitled to receive for its servicing
activities. The share of the Servicing Fee allocable to the Series 2007-1
Noteholders with respect to any Distribution Date (the “Monthly Servicing Fee”)
shall be equal to the product of (a) the Servicing Fee Rate multiplied by
(b) the weighted average over the related Monthly Period of the daily sums of
the Aggregate Employer Balances for each Employer under the Pool Relocation
Agreements multiplied by (c) the average Series Percentage during such Monthly
Period. The remainder of the Servicing Fee shall be paid by the noteholders of
other Series (as provided in the Indenture Supplement related to such other
Series) or the Issuer and in no event shall the Indenture Trustee

 

12



--------------------------------------------------------------------------------

or the Series 2007-1 Noteholders be liable for the share of the Servicing Fee to
be paid by the Noteholders of such other Series or the Issuer. To the extent
that the Monthly Servicing Fee is not paid in full pursuant to the preceding
provisions of this Section 3.01 and Section 4.04, it shall be paid by the
Issuer. The Monthly Servicing Fee shall be payable from Series 2007-1
Collections pursuant to, and subject to the priority of payments set forth in,
Section 4.04.

Section 3.02. Increases and Reductions in the Series Outstanding Amount.

(a) At any time during the Revolving Period, the Series Outstanding Amount may
be increased from time to time by the funding of Increases subject to the terms
and conditions set forth in the Note Purchase Agreement; provided, that, after
giving effect thereto, the sum of the Series Outstanding Amount, and the
Aggregate Term-Out Deposit Amount may not exceed the Stated Amount. Whenever the
Issuer wishes to make an Increase, the Issuer shall give the Indenture Trustee,
the Paying Agent and the Managing Agents prior written notice of such Increase
not less than two (2) Business Days prior to the proposed Increase Date.

(b) In the event that the Issuer reduces the Series Outstanding Amount of the
Series 2007-1 Notes in accordance with the Note Purchase Agreement (each such
reduction, a “Decrease”), it shall give prompt written notice of such Decrease
to the Managing Agents, the Indenture Trustee and the Paying Agent not less than
three (3) Business Days prior to the effective date (each such date, a “Decrease
Date”) of such reduction. All accrued and unpaid interest on the amount of such
Decrease, together with the principal amount of such Decrease, shall be due and
owing as of the related Decrease Date.

(c) The Series 2007-1 Notes shall evidence the outstanding indebtedness owed
from time to time by the Issuer thereunder. Each Managing Agent, on behalf of
the Purchasers in the related Purchaser Group, shall be and is hereby authorized
to record on the grid attached to its Series 2007-1 Note held by it on behalf of
the Purchasers in the related Purchaser Group (or at its option, in its internal
books and records) the date and amount of the initial funding of its Pro Rata
Share of the Initial Series Outstanding Amount and the date and amount of each
Increase, the amount of each repayment of the principal amount represented by
such Series 2007-1 Note, the portions of its Series 2007-1 Note that are from
time to time allocated to the CP Tranche, any Base Rate Tranche and any
Eurodollar Tranche, and any reductions to the Stated Amount; provided, that
failure to make any recordation on the grid or records or any error in
recordation shall not adversely affect any Purchaser’s rights with respect to
its right to receive principal and interest under a Series 2007-1 Note.

ARTICLE IV

RIGHTS OF SERIES 2007-1 NOTEHOLDERS AND ALLOCATION AND APPLICATION OF POOL
COLLECTIONS

Section 4.01. Pool Collections and Allocations.

(a) Allocation of Pool Collections. Funds on deposit in the Collection Account
in accordance with Section 8.04 of the Indenture shall be allocated and
distributed to Series 2007-1 as set forth in the Indenture and this Article IV.

 

13



--------------------------------------------------------------------------------

(b) Allocation of Pool Collections to Series 2007-1. Prior to the close of
business on each Transfer Date, the Servicer shall allocate to Series 2007-1 an
amount (such amount, the “Series 2007-1 Collections”) equal to the product of
(i) the amount of Pool Collections deposited in the Collection Account during
the preceding Monthly Period (less any amounts permitted to be withdrawn
pursuant to Sections 3.02(c)(vi), 3.12 and 3.14(b) of the Transfer and Servicing
Agreement) multiplied by (ii) the Series Percentage for such Distribution Date.

(c) Allocation of Series 2007-1 Collections. Prior to the close of business on
each Transfer Date, the Servicer shall direct the Indenture Trustee to allocate
Series 2007-1 Collections in the amounts and according to the priority set forth
below pursuant to Section 8.04 of the Indenture:

(i) From the Collection Account to the Distribution Account for distribution in
accordance with Section 4.04(b), an amount equal to the Required Amount for the
next succeeding Distribution Date, and if the amount of the Series 2007-1
Collections then on deposit in the Distribution Account exceeds the Required
Amount for such Distribution Date, such Series 2007-1 Collections shall be
distributed therefrom in accordance with the remaining provisions of this
Section 4.01(c);

(ii) During the Revolving Period, and during the Amortization Period after the
Series 2007-1 Notes have been paid in full, to the Distribution Account for
distribution to the Managing Agents on behalf of the holders of the Series
2007-1 Notes, an amount equal to any other amounts (other than principal and
interest owed under the Series 2007-1 Notes) owed by the Issuer pursuant to the
Note Purchase Agreement;

(iii) During the Revolving Period and during the Amortization Period, if (x) a
Series 2007-1 Asset Amount Deficiency has occurred and is continuing, or (y) the
application of funds to the payment of the principal of another Series of Notes
or the release of funds to the Issuer would result in a Series 2007-1 Asset
Amount Deficiency or, during the Revolving Period would otherwise result in the
occurrence of an event that, with the passage of time or the giving of notice or
both, would become an Amortization Event, all remaining Series 2007-1
Collections shall be transferred to the Series 2007-1 Principal Subaccount up to
the amount necessary to eliminate such Series 2007-1 Asset Amount Deficiency or
Amortization Event or to fund such Decrease or optional redemption, as
applicable;

(iv) If the amount on deposit in the Marketing Expenses Account is less than the
Required Marketing Expenses Account Amount, to the Marketing Expense Account,
the lesser of (x) the amount of such deficiency and (y) all remaining Series
2007-1 Collections;

(v) On any Decrease Date during the Revolving Period, (i) to the Series 2007-1
Principal Subaccount, the amount of the applicable Decrease and (ii) if such
date is other than a Distribution Date, to the Distribution Account for
distribution to the Managing Agents on behalf of the holders of the Series
2007-1 Notes, all (x) accrued and unpaid interest on the amount of such Decrease
(which amount shall be due and owing as of such date) together with (y) if such
Decrease Date is other than an Distribution Date, all funding losses, expenses
and liabilities owed under Section 2.09 of the Note Purchase Agreement in
connection with any such Decrease.

 

14



--------------------------------------------------------------------------------

(vi) During the Revolving Period, (A) if any other Series of Notes is in its
Amortization Period and the Indenture Supplement related to such amortizing
Series of Notes requires the Issuer to transfer such remaining Series 2007-1
Collections to pay the principal of such other Series of Notes, all remaining
Series 2007-1 Collections to the applicable Series Account with respect to such
amortizing Series of Notes; provided, that if more than one other Series of
Notes is amortizing and the related Indenture Supplement of each such amortizing
Series of Notes requires the Issuer to transfer such remaining Series 2007-1
Collections to pay the principal of such other Series of Notes, pro rata to the
applicable Series Account of each such other amortizing Series of Notes based on
their respective Series Percentages; and (B) if no transfer of the remaining
Series 2007-1 Collections is required pursuant to clause (A), all remaining
Series 2007-1 Collections to the Issuer free and clear of the lien of the
Indenture and without compliance with Section 12.01(b) of the Indenture;

(vii) During the Amortization Period, to the Series 2007-1 Principal Subaccount,
the Series 2007-1 Collections on each Deposit Date; provided, however, that the
aggregate amount deposited into the Series 2007-1 Principal Subaccount pursuant
to this clause on any Deposit Date shall not exceed the Series Outstanding
Amount on the immediately preceding Business Day; and

(viii) To the Distribution Account for distribution to the Managing Agents on
behalf of the holders of the Series 2007-1 Notes, an amount equal to any other
amounts owed by the Issuer pursuant to the Note Purchase Agreement and not paid
above.

(d) Prior to the close of business (i) on each Deposit Date when a Series 2007-1
Asset Amount Deficiency has occurred and (ii) on each Deposit Date during the
Amortization Period, the Issuer shall deposit Pool Collections allocated to
other Series in the Series 2007-1 Principal Subaccount to the extent those Pool
Collections would otherwise have been released to the Issuer under the terms of
the Indenture Supplement related to such Series (“Otherwise Released
Collections”). If Series 2007-1 and any other Series are simultaneously in their
respective Amortization Periods or otherwise simultaneously requiring such
payments, such Otherwise Released Collections shall be allocated ratably between
each such Series of Notes (including Series 2007-1) based on their respective
Series Percentages.

Section 4.02. Determination of Interest and Monthly Interest.

(a) The amount of interest distributable from the Distribution Account with
respect to the Series 2007-1 Notes on any Distribution Date shall be an amount
equal to the sum of the Monthly Interest for such Distribution Date, plus any
Interest Shortfall and any Additional Interest as determined under
Section 4.02(b). The monthly interest for any Tranche shall be an amount equal
to the product of (i) a fraction, the numerator of which is the actual number of
days during the Interest Period then ending that such Tranche was outstanding
and the denominator of

 

15



--------------------------------------------------------------------------------

which is 360, multiplied by (ii) the Series 2007-1 Tranche Rate in effect with
respect to the related Tranche and multiplied by (iii) the daily average
Outstanding Tranche Amount of the related Tranche during the related Interest
Period. The amount of interest allocable to the Tranches of any Purchaser Group
and due to the Purchasers in the related Purchaser Group shall be determined by
each Managing Agent and notified by each Managing Agent to the Administrative
Agent, the Servicer, the Issuer, the Paying Agent and the Indenture Trustee in
accordance with the procedures set forth in the Note Purchase Agreement.

(b) The “Monthly Interest” for any Distribution Date shall mean the sum of the
aggregate unpaid amount, if any, of all unpaid interest determined for each
Tranche under Section 4.02(a). On the Determination Date preceding each
Distribution Date, the Servicer shall determine the excess (the “Interest
Shortfall”), if any, of (x) the Monthly Interest for such Distribution Date over
(y) the aggregate amount of funds allocated and available to pay such Monthly
Interest on such Distribution Date. If the Interest Shortfall with respect to
any Distribution Date is greater than zero, then on each subsequent Distribution
Date until such Interest Shortfall is fully paid, an additional amount
(“Additional Interest”) equal to the product of (A) a fraction, the numerator of
which is the actual number of days in the related Interest Period and the
denominator of which is 360, multiplied by (B) the applicable Series 2007-1
Tranche Rate multiplied by (C) such Interest Shortfall (or the portion thereof
that has not been paid to the Series 2007-1 Noteholders from other funds) shall
be payable as provided herein with respect to the Series 2007-1 Notes.
Notwithstanding anything herein to the contrary, Additional Interest shall be
payable or distributed only to the extent permitted by applicable law. From and
after the calculation of any Interest Shortfall, Monthly Interest shall be
calculated without duplication of any amounts included in the calculation of
Additional Interest.

Section 4.03. Determination of Principal Distribution. On any Distribution Date
and any Decrease Date for any Tranche (i) during the Revolving Period, if there
are funds on deposit in the Series 2007-1 Principal Subaccount, and (ii) during
the Amortization Period, the Trustee shall distribute from the Series 2007-1
Principal Subaccount, for application to reduce the Series Outstanding Amount,
an amount of principal (the “Monthly Principal”), equal to the lesser of (a) the
amount on deposit in the Series 2007-1 Principal Subaccount and (b) the Series
Outstanding Amount. All Monthly Principal and all Decreases shall be paid to the
Purchaser Groups ratably in accordance with their Pro Rata Shares as set forth
in the Note Purchase Agreement provided, that, during a Term-Out Period with
respect to any Purchaser Group, such Purchaser Group’s allocable share of
Monthly Principal shall be deposited into its Term-Out Period Account.

Section 4.04. Application of Series 2007-1 Collections. On each Distribution
Date and, if different, on each Decrease Date, as applicable, the Servicer shall
instruct the Indenture Trustee in writing (such writing to be substantially in
the form of Exhibit B unless otherwise agreed) to apply amounts on deposit in
the Collection Account (and any subaccount thereof):

(a) On each Decrease Date (if such Decrease Date is not a Distribution Date), to
withdraw from the amounts on deposit in the Distribution Account an amount equal
to the amount of interest then due and owing on the Series 2007-1 Notes in
accordance with Section 3.02(b), and to pay such interest to the Series 2007-1
Noteholders pursuant to Section 5.04.

 

16



--------------------------------------------------------------------------------

(b) On each Distribution Date, to transfer amounts on deposit in the
Distribution Account in the following order of priority:

(i) An amount equal to the sum of (A) Monthly Interest, if any, for such
Distribution Date plus (B) any Interest Shortfall previously accrued and not
reimbursed plus (C) any Additional Interest previously accrued and not paid
shall be paid to the Series 2007-1 Noteholders on such Distribution Date
pursuant to Section 5.04;

(ii) An amount equal to the Monthly Program Fees for such Distribution Date
shall be distributed to each Managing Agent (ratably in accordance with the
amounts owing to each Purchaser Group);

(iii) An amount equal to the sum of (A) the Monthly Servicing Fee for such
Distribution Date plus (B) any Monthly Servicing Fee previously accrued and not
paid pursuant to this Section 4.04(b)(iii) shall be distributed to the Servicer;

(iv) An amount equal to any out-of-pocket costs and expenses of the
Administrative Agent and the Managing Agents relating to enforcement against the
Issuer shall be distributed to the Administrative Agent and the Managing Agents
(ratably in accordance with the amounts owing to each such Person);

(v) If a Series 2007-1 Asset Amount Deficiency has occurred and is continuing an
amount necessary to eliminate such Series 2007-1 Asset Amount Deficiency shall
be distributed to the Series 2007-1 Principal Subaccount;

(vi) During the Amortization Period, to the Series 2007-1 Principal Subaccount,
for application to reduce the Series Outstanding Amount; and

(vii) An amount equal to all increased costs, fees, expenses and other amounts
payable to the Administrative Agent, the Managing Agents and the Purchasers
pursuant to the Indenture Supplement and the Note Purchase Agreement shall be
distributed to each such Person (ratably in accordance with the amounts owing to
each such Person).

(c) To transfer from the Series 2007-1 Principal Subaccount to the Series 2007-1
Noteholders, (i) on each Decrease Date, an amount equal to the amount of the
relevant Decrease and (ii) on each Distribution Date when funds are on deposit
in the Series 2007-1 Principal Subaccount, an amount equal to the Monthly
Principal for such Distribution Date, in each case for payment to the Series
2007-1 Noteholders on such Decrease Date or Distribution Date, as applicable,
pursuant to Section 5.04 (ratably in accordance with the amounts owing to each
Series 2007-1 Noteholder); provided that during a Term-Out Period with respect
to any Purchaser Group, such Purchaser Group’s allocable share of any amounts so
transferred from the Series 2007-1 Principal Subaccount shall be deposited into
its Term-Out Period Account.

 

17



--------------------------------------------------------------------------------

Section 4.05. Distribution Account.

(a) All Series 2007-1 Collections which are distributed to the Distribution
Account in accordance with the terms of this Indenture Supplement, together with
all proceeds, earnings, income, revenue, dividends and distributions thereof,
shall be held therein for the benefit of the Series 2007-1 Noteholders. The
Indenture Trustee shall, in accordance with the Indenture, possess all right,
title and interest in all monies, instruments, investment property and other
property credited from time to time to the Distribution Account (and any
subaccount thereof) and in all proceeds, earnings, income, revenue, dividends
and distributions thereof. The Distribution Account shall be under the sole
dominion and control of the Indenture Trustee for the benefit of the
Noteholders. Pursuant to the authority granted to the Servicer in Article III of
the Transfer and Servicing Agreement, the Servicer shall have the power,
revocable by the Indenture Trustee, to instruct the Indenture Trustee to make
withdrawals and payments from the Distribution Account for the purposes of
making the payments required under Section 4.04.

(b) Series 2007-1 Collections which are on deposit in the Distribution Account
shall be invested in accordance with Section 4.01 of the Transfer and Servicing
Agreement and Section 6.13 of the Indenture. The Indenture Trustee shall bear no
responsibility or liability for any losses resulting from investment or
reinvestment of any funds in accordance with this Section 4.05(b) nor for the
selection of Eligible Investments, except with respect to investments on which
the institution acting as Indenture Trustee is an obligor.

Section 4.06. Series 2007-1 Principal Subaccount.

(a) The Issuer, for the benefit of the Series 2007-1 Noteholders, shall
establish and maintain with the Indenture Trustee or its nominee in the name of
the Indenture Trustee, the Series 2007-1 Principal Subaccount, which shall be a
subaccount of the Collection Account (the “Series 2007-1 Principal Subaccount”).
The Indenture Trustee shall possess all right, title and interest in all monies,
instruments, investment property and other property credited from time to time
to the Series 2007-1 Principal Subaccount (and any subaccount thereof) and in
all proceeds, earnings, income, revenue, dividends and distributions thereof for
the benefit of the Series 2007-1 Noteholders. The Series 2007-1 Principal
Subaccount shall be under the sole dominion and control of the Indenture Trustee
for the benefit of the Series 2007-1 Noteholders. Pursuant to the authority
granted to the Servicer in Article III of the Transfer and Servicing Agreement,
the Servicer shall have the power, revocable by the Indenture Trustee, to
instruct the Indenture Trustee to make withdrawals and payments from the Series
2007-1 Principal Subaccount for the purposes of making the payments required
under Section 4.04.

(b) Funds on deposit in the Series 2007-1 Principal Subaccount shall be invested
in accordance with Section 4.01 of the Transfer and Servicing Agreement and
Section 6.13 of the Indenture. The Indenture Trustee shall bear no
responsibility or liability for any losses resulting from investment or
reinvestment of any funds in accordance with this Section 4.06(b) nor for the
selection of Eligible Investments, except with respect to investments on which
the institution acting as Indenture Trustee is an obligor.

(c) The Indenture Trustee shall withdraw and transfer funds on deposit in the
Series 2007-1 Principal Subaccount on each Business Day during the Revolving
Period to, or at the direction of, the Issuer if no Series 2007-1 Asset Amount
Deficiency has occurred and is continuing and no event that with the passage of
time or the giving of notice could become an Amortization Event, including a
Series 2007-1 Asset Amount Deficiency, would result from such withdrawal. Any
such transfer to the Issuer shall be made free and clear of the lien of the

 

18



--------------------------------------------------------------------------------

Indenture and without compliance with Section 12.01(b) of the Indenture. It is
expressly understood that, during the Amortization Period, the Indenture Trustee
shall not withdraw funds on deposit in the Series 2007-1 Principal Subaccount
except to fund payments of Monthly Principal under Section 4.03 and, after the
Series 2007-1 Notes have been paid in full, to fund any other payments owed
under Section 4.01(c) in the order of priority set forth therein.

Section 4.07. Investment Instructions. Any investment instructions required to
be given to the Indenture Trustee pursuant to the terms hereof must be given to
the Indenture Trustee no later than 11:00 a.m. (New York City time) on the date
such investment is to be made. If the Indenture Trustee receives such investment
instruction later than such time, the Indenture Trustee may, but shall have no
obligation to, make such investment. If the Indenture Trustee is unable to make
an investment required in an investment instruction received by the Indenture
Trustee after 11:00 a.m. (New York City time) on such day, such investment shall
be made by the Indenture Trustee on the next succeeding Business Day. In no
event shall the Indenture Trustee be liable for any investment not made pursuant
to investment instructions received after 11:00 a.m. (New York City time) on the
day such investment is requested to be made.

Section 4.08. Term-Out Period Account

(a) If a Term-Out Period occurs with respect to any Purchaser Group during the
Revolving Period, the Issuer shall, prior to the commencement of such Term-Out
Period, establish and maintain with the Indenture Trustee or its nominee in the
name of the Indenture Trustee, for the benefit of each such Purchaser Group, a
separate account (each such account, a “Term-Out Period Account”). The Indenture
Trustee shall possess all right, title and interest in all monies, instruments,
investment property and other property credited from time to time to each
Term-Out Period Account and any subaccount thereof and in all proceeds,
earnings, income, revenue, dividends and distributions thereof for the benefit
of the Purchaser Group for whose benefit such Term-Out Period Account was
established (each such group, the “Applicable Purchaser Group”), and no Series
2007-1 Noteholders not members of such Applicable Purchaser Group shall have any
rights therein. Each Term-Out Period Account shall be under the sole dominion
and control of the Indenture Trustee for the benefit of the Applicable Purchaser
Group. In the event that the Issuer requests an Increase pursuant to
Section 3.02(a), then, unless the Indenture Trustee has otherwise been notified
by the Managing Agent for the Applicable Purchaser Group that the conditions
precedent to such Increase have not been satisfied, the Indenture Trustee shall,
on the applicable Increase Date, withdraw from each Term-Out Period Account the
Applicable Purchaser Group’s Pro Rata Share of such Increase and make the same
available to the Issuer.

(b) Funds on deposit in any Term-Out Period Account shall be invested in
overnight investments at the discretion of the Managing Agent. All such
investments must qualify as Eligible Investments under the Transfer and
Servicing Agreement; provided, that solely for the purposes of this
Section 4.08, any investments of the types described in clauses (b) through
(e) and (g) of the definitions thereof shall be deemed to be eligible for so
long as the Issuer has a short-term debt or credit rating of at least A-1 by
Standard and Poor’s and P-1 by Moody’s. The Indenture Trustee shall bear no
responsibility or liability for any losses resulting from investment or
reinvestment of any funds in accordance with this Section 4.08(b) nor for the
selection of Eligible Investments, except with respect to investments on which
the institution acting as Indenture Trustee is an obligor.

 

19



--------------------------------------------------------------------------------

(c) On each Distribution Date, the Indenture Trustee shall withdraw from each
Term-Out Period Account and distribute to the Managing Agent for the Applicable
Purchaser Group for the benefit of the related Committed Purchasers in such
Purchaser Group, the lesser of (x) the excess, if any, of all funds on deposit
therein over the Term-Out Deposit Amount and (y) all investment earnings thereon
since the immediately preceding Distribution Date (or, in the case of the first
Distribution Date after the commencement of the Term-Out Period, since the date
the Term-Out Period commenced).

(d) If the Amortization Period commences, the Indenture Trustee shall, on the
first Distribution Date during the Amortization Period, withdraw and transfer to
the Managing Agent for each Applicable Purchaser Group, after making the
distributions under the immediately preceding paragraph, all remaining funds
then on deposit in the Term-Out Period Account for such Applicable Purchaser
Group.

ARTICLE V

DELIVERY OF SERIES 2007-1 NOTES; DISTRIBUTIONS; REPORTS TO SERIES 2007-1
NOTEHOLDERS

Section 5.01. Delivery and Payment for the Series 2007-1 Notes; Denominations.
The Issuer shall execute and the Authentication Agent shall authenticate the
Series 2007-1 Notes in accordance with Section 2.03 of the Indenture. The
Indenture Trustee shall deliver the Series 2007-1 Notes to or upon the order of
the Issuer when so authenticated.

Section 5.02. Registration; Registration of Transfer and Exchange; Transfer
Restrictions.

(a) The Series 2007-1 Notes have not been registered under the Securities Act or
any state securities law. None of the Issuer, the Servicer, the Transfer Agent
and Registrar or the Indenture Trustee is obligated to register the Series
2007-1 Notes under the Securities Act or any other securities or “Blue Sky” laws
or to take any other action not otherwise required under the Agreement to permit
the transfer of the Series 2007-1 Notes without registration.

(b) No transfer of any Series 2007-1 Note or any interest therein (including,
without limitation, by pledge or hypothecation) shall be made except in
compliance with the restrictions on transfer set forth in this Section 5.02
(including the applicable legend to be set forth on the face of such Series
2007-1 Note as provided in Exhibit A), in a transaction exempt from the
registration requirements of the Securities Act and applicable state securities
or “Blue Sky” laws (i) to a person who the transferor reasonably believes is a
“qualified institutional buyer” within the meaning thereof in Rule 144A (a
“QIB”) and (B) that is aware that the resale or other transfer is being made in
reliance on Rule 144A.

(c) Each Purchaser and each Holder of the Series 2007-1 Notes, by its acceptance
thereof, will be deemed to have acknowledged, represented to and agreed with the
Issuer and, in the case of any transferee of any Purchaser, such Purchaser as
follows:

(i) It understands that the Series 2007-1 Notes may be offered and may be resold
by such Purchaser only to QIBs and subject to the restrictions of Rule 144A.

 

20



--------------------------------------------------------------------------------

(ii) It understands that the Series 2007-1 Notes have not been and will not be
registered under the Securities Act or any state or other applicable securities
law and that no Series 2007-1 Note, or any interest or participation therein,
may be offered, sold, pledged or otherwise transferred unless registered
pursuant to, or exempt from registration under, the Securities Act and any other
applicable securities law.

(iii) It acknowledges that none of the Issuer, the Servicer, the Administrative
Agent or any Purchaser or any person representing the Issuer, the Servicer, the
Administrative Agent, any Managing Agent or any Purchaser has made any
representation to it with respect to the Issuer (except, as to the Issuer, the
representations by the Issuer in the Transaction Documents) or the offering or
sale of any Series 2007-1 Note. It has had access to such financial and other
information concerning the Issuer and the Series 2007-1 Notes as it has deemed
necessary in connection with its decision to purchase the Series 2007-1 Notes.

(iv) It acknowledges that each Series 2007-1 Note will bear a legend to the
following effect unless the Issuer determines otherwise, consistent with
applicable law:

“THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT THIS
NOTE OR ANY INTEREST OR PARTICIPATION HEREIN, MAY BE REOFFERED, RESOLD, PLEDGED
OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS AND ONLY (1) TO THE ISSUER OR (2) PURSUANT TO RULE 144A UNDER
THE SECURITIES ACT TO A PERSON THAT THE HOLDER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT (A “QIB”) PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR
THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE
REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A
UNDER THE SECURITIES ACT. EACH NOTE OWNER BY ACCEPTING A BENEFICIAL INTEREST IN
THIS NOTE, IS DEEMED TO REPRESENT THAT IT IS EITHER A QIB PURCHASING FOR ITS OWN
ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER QIB.

PRIOR TO PURCHASING THIS NOTE, PURCHASERS SHOULD CONSULT COUNSEL WITH RESPECT TO
THE AVAILABILITY AND CONDITIONS OF EXEMPTION FROM THE RESTRICTION ON RESALE OR
TRANSFER. THE ISSUER HAS NOT AGREED TO REGISTER THE NOTE UNDER THE SECURITIES
ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES LAWS OF ANY STATE OR TO PROVIDE
REGISTRATION RIGHTS TO ANY PURCHASER.

AS SET FORTH HEREIN, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME
MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.”

 

21



--------------------------------------------------------------------------------

(v) If it is acquiring the Series 2007-1 Notes, or any interest or participation
therein, as a fiduciary or agent for one or more investor accounts, it
represents that it has sole investment discretion with respect to such account
and that it has full power to make the acknowledgements, representations and
agreements contained herein on behalf of each such account.

(vi) It (1) is a QIB, (2) is aware that the sale to it is being made in reliance
on Rule 144A and if it is acquiring such Series 2007-1 Note or any interest or
participation therein for the account of another QIB, such other QIB is aware
that the sale is being made in reliance on Rule 144A and (3) is acquiring such
Series 2007-1 Note or any interest or participation therein for its own account
or for the account of a QIB.

(vii) It is purchasing such Series 2007-1 Note for its own account, or for one
or more investor accounts for which it is acting as fiduciary or agent, in each
case for investment, and not with a view to, or for offer or sale in connection
with, any distribution thereof in violation of the Securities Act, subject to
any requirements of law that the disposition of its property or the property of
such investor account or accounts be at all times within its or their control
and subject to its or their ability to resell such Series 2007-1 Note, or any
interest or participation therein, as described herein, in the Indenture and in
the Note Purchase Agreement.

(viii) It agrees that if in the future it should offer, sell or otherwise
transfer such Series 2007-1 Note or any interest or participation therein, it
will do so only (A) to the Issuer (B) pursuant to Rule 144A to a person who it
reasonably believes is a QIB in a transaction meeting the requirements of Rule
144A, purchasing for its own account or for the account of a QIB, whom it has
informed that such offer, sale or other transfer is being made in reliance on
Rule 144A.

(ix) It acknowledges that the Issuer, the Administrative Agent, the Purchasers
and others will rely on the truth and accuracy of the foregoing acknowledgments,
representations and agreements, and agrees that if any of the foregoing
acknowledgments, representations and agreements deemed to have been made by it
are no longer accurate, it shall promptly notify the Issuer.

(x) With respect to any foreign purchaser claiming an exemption from United
States income or withholding tax, that it has delivered to the Paying Agent a
true and complete Form W-8 BEN or Form W-8-ECI, indicating such exemption.

(xi) It acknowledges that transfers of such Series 2007-1 Note or any interest
or participation therein shall otherwise be subject in all respects to the
restrictions applicable thereto contained in the Agreement and the Note Purchase
Agreement.

Any transfer, resale, pledge or other transfer of the Series 2007-1 Notes
contrary to the restrictions set forth above and in the Indenture shall be
deemed void ab initio by the Transfer Agent and Registrar.

 

22



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary herein, so long as and provided
that the relevant Liquidity Agreement contains a provision which requires such
Liquidity Providers to acknowledge and agree with the provisions of
Section 5.02(c) hereof, each Conduit Purchaser may at any time sell or grant, to
one or more Liquidity Providers party to any Liquidity Agreement, participating
interests or security interests in the Series 2007-1 Notes without notice to the
Issuer or any other action to be taken on the part of such Conduit Purchaser,
the related Liquidity Provider, the Administrative Agent or the applicable
Managing Agent on behalf of such Conduit Purchaser.

(e) Notwithstanding anything to the contrary contained herein, the Series 2007-1
Notes and this Indenture Supplement may, with the prior written consent of the
Required Managing Agents, be amended or supplemented to modify the restrictions
on and procedures for resale and other transfers of the Series 2007-1 Notes to
reflect any change in applicable law or regulation (or the interpretation
thereof) or in practices relating to the resale or transfer of restricted
securities generally. Each Noteholder shall by its acceptance of a Series 2007-1
Note have agreed to any such amendment or supplement.

Section 5.03. Definitive Notes. The Series 2007-1 Notes, upon original issuance,
will be issued in definitive, fully registered form, authenticated and delivered
in substantially the form attached hereto as Exhibit A. The Series 2007-1 Notes
will constitute Definitive Notes within the meaning of the Indenture.

Section 5.04. Distributions.

(a) On each Decrease Date and each Distribution Date, the Paying Agent shall
distribute to each Series 2007-1 Noteholder of record on the related Record Date
such Series 2007-1 Noteholder’s pro rata share of amounts on deposit in the
Distribution Account as are payable to the Series 2007-1 Noteholders pursuant to
Section 4.04.

(b) Distributions to the Series 2007-1 Noteholders hereunder shall be made
(i) by wire transfer of immediately available funds and (ii) without
presentation or surrender of any Series 2007-1 Note or the making of any
notation thereon.

Section 5.05. Reports and Statements to Series 2007-1 Noteholders.

(a) On each Distribution Date, the Paying Agent shall forward to the Series
2007-1 Noteholders a statement substantially in the form of Exhibit C prepared
by the Servicer and delivered to the Paying Agent. The Paying Agent shall have
no liability for the Servicer’s failure to provide such statement to it.

(b) On or before January 31 of each calendar year, beginning with calendar year
2008, the Paying Agent shall furnish or cause to be furnished to each Person who
at any time during the preceding calendar year was a Series 2007-1 Noteholder, a
statement prepared by the Servicer containing the information required to be
contained in the statement to Series 2007-1 Noteholders, as set forth in
paragraph (a) above, aggregated for such calendar year or the applicable portion
thereof during which such Person was a Series 2007-1 Noteholder, together with
such other information as is required to be provided by an issuer of
indebtedness under the Code. Such obligation of the Paying Agent shall be deemed
to have been satisfied to the extent that substantially comparable information
shall be provided by the Paying Agent pursuant to any requirements of the Code
as from time to time in effect.

 

23



--------------------------------------------------------------------------------

ARTICLE VI

AMORTIZATION EVENTS

Section 6.01. Series 2007-1 Amortization Events. Upon the occurrence and
continuance of any of the following events:

(a) failure on the part of the Issuer to pay principal of and interest on the
Series 2007-1 Notes in full on or before the Final Stated Maturity Date, or to
pay Monthly Principal or the amount of any Decrease to the extent required under
Section 4.03, or to pay accrued interest on the Series 2007-1 Notes in full on
any Distribution Date, or to pay accrued Monthly Program Fees on any
Distribution Date, and such failure remains unremedied for one Business Day; or

(b) failure on the part of the Issuer to maintain its separate existence as
required by Section 3.07 of the Indenture or duly to perform or observe any
covenant set forth in Section 3.03(a), (c), (d), (e), (f), (g), (h), (i) or
(j) of the Indenture, which failure continues unremedied for a period of ten
calendar days; or

(c) failure on the part of the Issuer duly to perform or observe any other
covenants or agreements of the Issuer set forth in the Note Purchase Agreement,
the Indenture or this Indenture Supplement, which failure continues unremedied
for a period of 30 days, in each case, after the date on which written notice of
such failure, requiring the same to be remedied, has been given to the Issuer by
the Indenture Trustee, or to the Issuer and the Indenture Trustee by the
Required Managing Agents; or

(d) any representation or warranty made by the Issuer in the Note Purchase
Agreement, this Indenture Supplement or the Indenture proves to have been
incorrect in any material respect when made, and continues to be incorrect in
any material respect for a period of 30 days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Issuer by the Indenture Trustee, or to the Issuer and the Indenture
Trustee by the Required Managing Agents; or

(e) a Servicer Default; or

(f) a Cartus Purchase Termination Event (formerly known as a CMSC Purchase
Termination Event) under the Purchase Agreement, an ARSC Purchase Termination
Event under the Receivables Purchase Agreement or a Transfer Termination Event
under the Transfer and Servicing Agreement; or

(g) other than an Event of Default described in clause (v) below, an Event of
Default with respect to the Series 2007-1 Notes; or

(h) a Series 2007-1 Asset Amount Deficiency, which Series 2007-1 Asset Amount
Deficiency continues for any two consecutive Business Days after actual
knowledge thereof by the Servicer or the Issuer or upon the next succeeding
Distribution Date, whichever is earlier; or

 

24



--------------------------------------------------------------------------------

(i) the amount on deposit in the Marketing Expenses Account is less than the
Required Marketing Expenses Account Amount for any five consecutive Business
Days after actual knowledge thereof by the Servicer or upon the next succeeding
Distribution Date, whichever is earlier; or

(j) the Average Days in Inventory for Appraised Value Homes equals or exceeds
one hundred eighty (180) days for any Monthly Period; or

(k) the average of the Average Days in Inventory for Appraised Value Homes for
any Monthly Period and for the immediately preceding five Monthly Periods equals
or exceeds one hundred fifty (150) days; or

(l) the Average Days in Inventory for Homes other than Appraised Value Homes
equals or exceeds sixty (60) days for any Monthly Period; or

(m) the average of the Average Days in Inventory for Homes other than Appraised
Value Homes for any Monthly Period and for the immediately preceding five
Monthly Periods equals or exceeds forty (40) days; or

(n) the Default Ratio for any Monthly Period exceeds 5.0%, or the Three Month
Average Default Ratio for any Monthly Period exceeds 4.0%; or

(o) the Dilution Ratio for any Monthly Period exceeds 1.5%, or the Three Month
Average Dilution Ratio for any Monthly Period exceeds 1.0%; or

(p) Net Credit Losses for any Monthly Period exceed $750,000 and for any twelve
consecutive Monthly Periods exceed $1,500,000; or

(q) the failure to vest and maintain in the Indenture Trustee a perfected first
priority security interest in the Pledged Assets; or

(r) either (i) the Internal Revenue Service files notice of a lien pursuant to
Section 6323 of the Internal Revenue Code with respect to any of the ARSC
Purchased Assets, and such Lien has not been released within five days or, if
released, proved to the satisfaction of the Rating Agencies, or (ii) the PBGC
files, or indicates its intention to file a notice of a lien pursuant to
Section 4068 of ERISA with respect to any of the Pledged Assets; or

(s) any of the Purchase Agreement, the Receivables Purchase Agreement, the
Transfer and Servicing Agreement, the Note Purchase Agreement, the Performance
Guarantees, the Indenture, this Indenture Supplement or any related documents
cease, for any reason, to be in full force and effect, other than in accordance
with its terms; or

(t) a failure on the part of Cartus, as the Servicer, to cooperate with the
transfer of the servicing to a successor Servicer following the delivery of a
Termination Notice pursuant to the Transfer and Servicing Agreement, which
failure is determined by the Required Managing Agents to be material and
continues unremedied for a period of ten calendar days after the date on which
written notice of such failure, requiring the same to be remedied, has been
given to the Issuer by the Indenture Trustee, or to the Issuer and the Indenture
Trustee by the Required Managing Agents; or

 

25



--------------------------------------------------------------------------------

(u) an Event of Bankruptcy shall occur with respect to the Issuer, the
Transferor, Realogy, Cartus or CFC; or

(v) an Event of Default arising from a determination that the Issuer is required
to be registered under the Investment Company Act of 1940; or

(w) a Change in Control shall have occurred;

then, (i) in the case of any event described in clauses (a) through (g), (i),
(n) through (t), or (w), an “Amortization Event” will be deemed to have occurred
only if, after the applicable grace period, if any, set forth in such clauses,
either the Indenture Trustee (at the direction of the Required Managing Agents)
or the Required Managing Agents, in each case by notice then given in writing to
the Issuer and the Servicer (and to the Indenture Trustee if given by the Series
2007-1 Noteholder) declare that an Amortization Event has occurred as of the
date of such notice, (ii) in the case of any event described in clauses (h),
(j), (k), (l) and (m), an Amortization Event will occur at the close of business
on the fifth Business Day following the actual knowledge of the Issuer or the
Servicer of such event without any notice or other action on the part of the
Indenture Trustee or the Series 2007-1 Noteholder unless prior to that time the
Required Managing Agents by notice then given in writing to the Issuer, the
Servicer and the Indenture Trustee declare that an Amortization Event will not
result from the occurrence of such event and (iii) in the case of any event
described in clauses (u) or (v), an Amortization Event shall occur immediately
upon the occurrence of such event without any notice or other action on the part
of the Indenture Trustee or the Series 2007-1 Noteholders.

In addition to the foregoing, if an Amortization Event has occurred, then, at
the written direction of the Required Managing Agents, the Indenture Trustee, as
assignee of the Transferor and the Issuer with respect to the Lockboxes, may
give Termination Notices to the Lockbox Banks in accordance with Section 9.06 of
the Transfer and Servicing Agreement.

ARTICLE VII

OPTIONAL REDEMPTION OF SERIES 2007-1 NOTES

Section 7.01. Optional Redemption of Series 2007-1 Notes.

(a) On any Business Day, subject to the provisions of Section 7.01(b) below, the
Issuer shall have the option to redeem the Series 2007-1 Notes, at a redemption
price equal to (i) if such day is a Distribution Date, the Redemption Price for
such Distribution Date or (ii) if such day is not a Distribution Date, the
Redemption Price for the immediately succeeding Distribution Date.

(b) The Issuer shall give the Servicer, the Administrative Agent, the Managing
Agents and the Indenture Trustee at least thirty (30) days (or such lesser
number of days as may be agreed to by the Managing Agents and the Indenture
Trustee at such time) prior

 

26



--------------------------------------------------------------------------------

written notice of the date on which the Issuer intends to exercise such optional
redemption. Not later than 12:00 noon, New York City time, on such day the
Issuer shall deposit into (a) the Series 2007-1 Principal Subaccount in
immediately available funds the excess of the principal portion of the
Redemption Price over the amount, if any, on deposit in the Series 2007-1
Principal Subaccount and (b) the Distribution Account in immediately available
funds the excess of the remaining portions of the Redemption Price over the
amount, if any, of the Monthly Interest, Monthly Program Fees and other amounts
on deposit in the Distribution Account which are allocable to Series 2007-1 and
available for the payment of such amounts. Such redemption option is subject to
payment in full of the Redemption Price. Upon payment and distribution of the
Redemption Price and the reduction in the Series Outstanding Amount to zero, the
Series 2007-1 Notes shall be cancelled, the Series 2007-1 Noteholders shall have
no further obligations to fund under the Note Purchase Agreement and the Series
2007-1 Noteholders shall have no further interest in the Pledged Assets. The
Redemption Price shall be distributed as set forth in Section 4.04.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

Section 8.01. Ratification of Agreement. As supplemented by this Indenture
Supplement, the Indenture is in all respects ratified and confirmed and the
Indenture as so supplemented by this Indenture Supplement shall be read, taken
and construed as one and the same instrument.

Section 8.02. Counterparts. This Indenture Supplement may be executed in two or
more counterparts, and by different parties on separate counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument.

Section 8.03. Governing Law. THIS INDENTURE SUPPLEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
§5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES.

Section 8.04. Amendment and Restatement. This Indenture Supplement amends and
restates in full the terms and provisions of the Series 2007-1 Indenture
Supplement dated as of and entered into on April 10, 2007 (the “Original 2007-1
Supplement”) and shall not constitute a novation or termination of the Original
Supplement or any liens or security interests created thereunder, and all
obligations thereunder are in all respects continuing, with only the terms
thereof being modified as provided herein. From and after the date hereof, the
terms of this Indenture Supplement shall supersede the terms of the Original
2007-1 Supplement in their entirety and each reference in any other Transaction
Document to the Original 2007-1 Supplement or any other expression of like
import referring to the Original 2007-1 Supplement shall mean and be a reference
to this Indenture Supplement.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Indenture Supplement to be
duly executed and delivered by their respective duly authorized officers on the
day and year first above written.

 

APPLE RIDGE FUNDING LLC,

as Issuer

By:   /s/ Eric Barnes   Name: Eric Barnes   Title: SVP, CFO

THE BANK OF NEW YORK,

as Indenture Trustee, Paying Agent, Authentication Agent and Transfer Agent and
Registrar

By:   /s/ Amy S. Keith   Name: Amy S. Keith   Title: Assistant Vice President

Signature Page to Series 2007-1 Supplement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT THIS
NOTE OR ANY INTEREST OR PARTICIPATION HEREIN, MAY BE REOFFERED, RESOLD, PLEDGED
OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS AND ONLY (1) TO THE ISSUER OR (2) PURSUANT TO RULE 144A UNDER
THE SECURITIES ACT TO A PERSON THAT THE HOLDER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT (A “QIB”) PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR
THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE
REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A
UNDER THE SECURITIES ACT. EACH NOTE OWNER BY ACCEPTING A BENEFICIAL INTEREST IN
THIS NOTE, IS DEEMED TO REPRESENT THAT IT IS EITHER A QIB PURCHASING FOR ITS OWN
ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER QIB.

PRIOR TO PURCHASING ANY INTEREST IN THE NOTE, PURCHASERS SHOULD CONSULT COUNSEL
WITH RESPECT TO THE AVAILABILITY AND CONDITIONS OF EXEMPTION FROM THE
RESTRICTION ON RESALE OR TRANSFER. THE ISSUER HAS NOT AGREED TO REGISTER THE
NOTE UNDER THE SECURITIES ACT, TO QUALIFY THE NOTE UNDER THE SECURITIES LAWS OF
ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY PURCHASER.

AS SET FORTH HEREIN, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME
MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF. THE SERIES OUTSTANDING
AMOUNT WILL BE REDUCED FROM TIME TO TIME BY DISTRIBUTIONS ON THE SERIES 2007-1
NOTES ALLOCABLE TO PRINCIPAL. IN ADDITION, THE SERIES OUTSTANDING AMOUNT MAY BE
INCREASED SUBJECT TO CERTAIN TERMS AND CONDITIONS SET FORTH IN THE INDENTURE
SUPPLEMENT AND THE NOTE PURCHASE AGREEMENT. ACCORDINGLY, FOLLOWING THE INITIAL
ISSUANCE OF THE NOTE, THE OUTSTANDING AMOUNT OF THIS NOTE MAY BE DIFFERENT FROM
THE INITIAL OUTSTANDING AMOUNT SHOWN ON THE FACE HEREOF. ANYONE ACQUIRING THIS
NOTE MAY ASCERTAIN THE CURRENT OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE BY
INQUIRY OF THE PAYING AGENT. ON THE DATE OF THE INITIAL ISSUANCE OF THE NOTE,
THE PAYING AGENT IS THE BANK OF NEW YORK.

 

A-1



--------------------------------------------------------------------------------

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF, AND EACH HOLDER OF A
BENEFICIAL INTEREST IN THIS NOTE BY THE ACQUISITION OF A BENEFICIAL INTEREST
THEREIN, COVENANTS AND AGREES THAT IT WILL NOT AT ANY TIME INSTITUTE AGAINST THE
ISSUER, APPLE RIDGE SERVICES CORPORATION OR CARTUS FINANCIAL CORPORATION OR JOIN
IN ANY INSTITUTION AGAINST THE ISSUER, APPLE RIDGE SERVICES CORPORATION OR
CARTUS FINANCIAL CORPORATION OF ANY BANKRUPTCY PROCEEDINGS UNDER ANY UNITED
STATES FEDERAL OR STATE BANKRUPTCY OR SIMILAR LAW IN CONNECTION WITH ANY
OBLIGATIONS RELATING TO THE NOTE OR THE INDENTURE.

THE HOLDER OF THIS NOTE BY ACCEPTANCE OF THIS NOTE AND EACH HOLDER OF A
BENEFICIAL INTEREST IN THIS NOTE, BY THE ACQUISITION OF A BENEFICIAL INTEREST
THEREIN, AGREE TO TREAT THE NOTE AS INDEBTEDNESS OF THE ISSUER FOR APPLICABLE
FEDERAL, STATE, AND LOCAL INCOME AND FRANCHISE TAX LAW AND FOR PURPOSES OF ANY
OTHER TAX IMPOSED ON OR MEASURED BY INCOME.

 

A-2



--------------------------------------------------------------------------------

REGISTERED

No. R-[__]

APPLE RIDGE FUNDING LLC

SECURED VARIABLE FUNDING NOTE, SERIES 2007-1

Apple Ridge Funding LLC, a Delaware limited liability company (herein referred
to as the “Issuer”), for value received, hereby promises to pay to
[                    ], as a Managing Agent for the benefit of its Purchaser
Group under the Note Purchase Agreement, or its assigns, subject to the
following provisions, a principal sum of [                    ] DOLLARS
($[                    ]), or such greater or lesser amount as determined in
accordance with the Indenture, on the earlier of the Final Stated Maturity Date
and the Redemption Date, if any. The Issuer will pay interest on the Note with
respect to each Interest Period in accordance with Section 4.02 of the Indenture
Supplement. Such principal of and interest on this Note shall be paid in the
manner specified on the reverse hereof.

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note.

Unless the certificate of authentication hereon has been executed by the
Authentication Agent whose name appears below by manual signature, this Note
shall not be entitled to any benefit under the Indenture referred to on the
reverse hereof, or be valid or obligatory for any purpose.

This Note is one of a Series of Notes, Series 2007-1, as more fully described on
the reverse side hereof.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer.

 

APPLE RIDGE FUNDING LLC,

as Issuer

By:     Name:   Title:   Date: [            ], 2007

 

A-4



--------------------------------------------------------------------------------

AUTHENTICATION AGENT’S CERTIFICATE OF AUTHENTICATION

This is one of the Notes designated above and referred to in the
within-mentioned Indenture.

 

THE BANK OF NEW YORK, not in its individual capacity but solely as
Authentication Agent By:     Name:   Title:   Date: [            ], 2007

 

A-5



--------------------------------------------------------------------------------

[REVERSE OF NOTE]

This duly authorized Note of the Issuer (herein called the “Note”) is designated
as one of its Secured Variable Funding Notes, Series 2007-1 (herein called the
“Series 2007-1 Notes”), and is issued under a Master Indenture dated as of
April 25, 2000 (such indenture, as amended, and as supplemented by the Series
2007-1 Indenture Supplement dated as of April 10, 2007 among the parties to the
Master Indenture (the “Indenture Supplement”), is herein called the
“Indenture”), between the Issuer, The Bank of New York, as paying agent,
authentication agent and transfer agent, registrar and indenture trustee (the
“Indenture Trustee,” which term includes any successor Indenture Trustee under
the Indenture). The respective rights and obligations of the Issuer, the
Indenture Trustee and the Holder of the Note are set forth in the Indenture.
This Note is subject to all terms of the Indenture. All terms used in the Note
that are not defined herein shall have the meanings assigned to them in or
pursuant to the Indenture, as supplemented or amended.

Payments of interest on and principal of this Note due and payable on any
Distribution Date shall be made by wire transfer to the registered Holder of
this Note (or one or more predecessor Notes) on the Note Register as of the
close of business on each Record Date (the “Registered Holder”). Any reduction
in the principal amount of this Note (or any one or more predecessor Notes)
effected by any payments made on any Distribution Date shall be binding upon all
future Holders of this Note and of any Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted
hereon.

As provided in the Indenture, the Series 2007-1 Notes may be prepaid prior to
maturity under the circumstances and in the manner set forth therein.

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Transfer Agent and Registrar duly executed by, the Holder hereof or his
attorney-in-fact duly authorized in writing, and such other documents as the
Transfer Agent and Registrar may reasonably require, and thereupon one or more
new Notes of the same Series of authorized denominations and in the same
aggregate principal amount will be issued to the designated transferee or
transferees. No service charge will be charged for any registration of transfer
or exchange of this Note, but the Issuer or the Transfer Agent and Registrar may
require payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any such registration of transfer
or exchange.

Each Noteholder by acceptance of this Note covenants and agrees that no recourse
may be taken, directly or indirectly, with respect to the obligations of the
Issuer or the Indenture Trustee on the Notes or under the Indenture or any
certificate or other writing delivered in connection therewith, against (i) the
Indenture Trustee in its individual capacity, (ii) any owner of a beneficial
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director or employee of the Indenture Trustee in its individual capacity, any
holder of a beneficial interest in the Issuer or the

 

A-6



--------------------------------------------------------------------------------

Indenture Trustee or of any successor or assign of the Indenture Trustee in its
individual capacity, except as any such Person may have expressly agreed and
except that any such partner, owner or beneficiary shall be fully liable, to the
extent provided by applicable law, for any unpaid consideration for stock,
unpaid capital contribution or failure to pay any installment or call owing to
such entity.

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee, the Paying Agent, the Authentication Agent, the
Transfer Agent and Registrar and any agent of the foregoing shall treat the
Person in whose name this Note (as of the day of determination or as of such
other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not this Note be overdue, and neither the
Issuer, the Indenture Trustee, the Paying Agent, the Authentication Agent, the
Transfer Agent and Registrar nor any such agent of the foregoing shall be
affected by notice to the contrary.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Holders of the Series 2007-1 Notes and other notes
issued under the Indenture at any time by the Issuer and the Indenture Trustee
with the consent of the Majority Investors. The Indenture also contains
provisions permitting the Holders of Series 2007-1 Notes representing specified
percentages of the Series Outstanding Amount, on behalf of the Holder of this
Note, to waive compliance by the Issuer with certain provisions of the Indenture
and certain past defaults under the Indenture and their consequences. Any such
consent or waiver shall be conclusive and binding upon the Holder of this Note
and upon all future Holders of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Note. The Indenture
also permits, subject to the conditions set forth in the Indenture, the
Indenture Trustee to amend or waive certain terms and conditions set forth in
the Indenture without the consent of Holders of any notes issued thereunder or
without the consent of holders of any Series of notes not affected thereby.

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

The Notes are issuable only in registered form in denominations as provided in
the Indenture, subject to certain limitations therein set forth.

This Note and the Indenture shall be governed by and construed in accordance
with the laws of the State of New York, including Section 5-1401 of the New York
General Obligations Law, but otherwise without regard to its conflict of law
principles.

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency herein prescribed.

 

A-7



--------------------------------------------------------------------------------

Anything herein to the contrary notwithstanding, except as expressly provided in
the Transaction Documents, neither the owner of a beneficial interest in the
Issuer, nor any of its partners, beneficiaries, agents, officers, directors,
employees or successors or assigns shall be personally liable for, nor shall
recourse be had to any of them for, the payment of principal of or interest on,
or performance of, or omission to perform, any of the covenants, obligations or
indemnifications contained in this Note or the Indenture. The Holder of this
Note by the acceptance hereof agrees that, except as expressly provided in the
Transaction Documents, the Holder shall have no claim against any of the
foregoing for any deficiency, loss or claim therefrom; provided, however, that
nothing contained herein shall be taken to prevent recourse to, and enforcement
against, the assets of the Issuer for any and all liabilities, obligations and
undertakings contained in the Indenture or in this Note.

 

A-8



--------------------------------------------------------------------------------

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee

 

  

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

   (name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints attorney, to transfer said Note on the books kept for registration
thereof, with full power of substitution in the premises.

 

Dated:               *   Signature Guaranteed:        

 

* NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.

 

A-9



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF MONTHLY PAYMENT INSTRUCTIONS AND

NOTIFICATION TO THE INDENTURE TRUSTEE AND

THE PAYING AGENT

 

 

APPLE RIDGE FUNDING LLC,

SERIES 2007-1

 

 

The undersigned, a duly authorized representative of Cartus Corporation
(“Cartus”), as servicer under the Transfer and Servicing Agreement, dated as of
April 25, 2000 (as amended or supplemented, the “Transfer and Servicing
Agreement”), by and between Cartus, Apple Ridge Services Corporation, as
transferor, Cartus Financial Corporation, as originator, Apple Ridge Funding LLC
(the “Issuer”), as transferee, and The Bank of New York, as successor to
JPMorgan Chase Bank, N.A., a banking corporation organized and existing under
the laws of New York (the “Indenture Trustee”), as Indenture Trustee, does
hereby certify as follows:

1. Capitalized terms used in this Certificate have their respective meanings set
forth in the Master Indenture, dated as of April 25, 2000 (as amended or
supplemented, the “Master Indenture”), between the Issuer and The Bank of New
York (“BONY”), as Indenture Trustee and as Paying Agent, Authentication Agent
and Transfer Agent and Registrar, as supplemented by the Series 2007-1 Indenture
Supplement, dated as of April 10, 2007, between the Issuer, the Indenture
Trustee and BONY (as amended or supplemented, the “Indenture Supplement”), as
applicable. Cartus is the Servicer.

2. The undersigned is an Authorized Officer of the Servicer.

 

I. INSTRUCTION TO MAKE A WITHDRAWAL

Pursuant to Section 4.04 of the Indenture Supplement, the Servicer does hereby
instruct the Indenture Trustee (i) to make withdrawals from the Distribution
Account or the relevant subaccount of the Collection Account on             ,
        , which date is [a Distribution Date][a Decrease Date] under the
Indenture Supplement, in the aggregate amounts set forth below and (ii) to apply
the proceeds of such withdrawals in accordance with Section 4.04:

 

A) If the date is a Decrease Date but not a Distribution Date, pursuant to
subsection 4.04(a):

  

(1) From the Distribution Account to the Series 2007-1 Noteholders, interest due
and owing on the Series 2007-1 Notes in accordance with Section 3.02(b) of the
Indenture Supplement

   $ _______

 

B-1



--------------------------------------------------------------------------------

B) If the date is a Distribution Date, pursuant to subsection 4.04(b)(i):

  

(1) From the Distribution Account to the Series 2007-1 Noteholders, Monthly
Interest on the outstanding principal balance of the Notes

   $ _______

(2) From the Distribution Account to the Series 2007-1 Noteholders, Interest
Shortfall previously accrued and not reimbursed

   $ _______

(3) From the Distribution Account to the Series 2007-1 Noteholders, Additional
Interest previously accrued and not reimbursed

   $ _______

Total amount to be transferred from the Distribution Account for payment to the
Series 2007-1 Noteholders (B(1) + B(2) + B(3))

   $ _______

C) If the date is a Distribution Date, pursuant to subsection 4.04(b)(ii):

  

(1) From the Distribution Account to each Managing Agent, Monthly Program Fees

   $ _______

D) If the date is a Distribution Date, pursuant to subsection 4.04(b)(iii):

  

(1) From the Distribution Account to the Servicer, the Monthly Servicing Fee for
such Distribution Date

   $ _______

(2) From the Distribution Account to the Servicer, Monthly Servicing Fee
previously accrued and not paid

   $ _______

Total amount to be distributed to the Servicer (D(1) + D(2))

   $ _______

E) If the date is a Distribution Date, pursuant to subsection 4.04(b)(iv):

  

(1) From the Distribution Account to the Administrative Agent and the Managing
Agents, any out-of-pocket costs and expenses of the Administrative Agent and the
Managing Agents relating to enforcement against the Issuer

   $ _______

 

B-2



--------------------------------------------------------------------------------

F) If the date is a Distribution Date, pursuant to subsection 4.04(b)(v):

  

(1) From the Distribution Account to the Series 2007-1 Principal Subaccount,
amounts necessary to eliminate any Series 2007-1 Asset Amount Deficiency which
has occurred and is continuing on such Distribution Date

   $ _______

G) If the date is a Distribution Date during the Amortization Period, pursuant
to subsection 4.04(b)(vi):

  

(1) From the Distribution Account to the Series 2007-1 Principal Subaccount, for
application to reduce the Series Outstanding Amount

   $ _______

H) If the date is a Distribution Date, pursuant to subsection 4.04(b)(vii):

  

(1) From the Distribution Account to the Administrative Agent, the Managing
Agents and the Purchasers pursuant to the Supplement and the Note Purchase
Agreement, amounts equal to all increased costs, fees, expenses and other
amounts payable to such Persons

   $ _______

I) If the date is a Decrease Date, pursuant to subsection 4.04(c)(i):

  

(1) From the Series 2007-1 Principal Subaccount to the Series 2007-1
Noteholders, an amount equal to the amount of the relevant Decrease

   $ _______

J) If the date is a Distribution Date and funds are on deposit in the Series
2007-1 Principal Subaccount, pursuant to subsection 4.04(c)(ii):

  

(1) From the Series 2007-1 Principal Subaccount to the Series 2007-1
Noteholders, an amount equal to the Monthly Principal for such Distribution Date

   $ _______

 

II. INSTRUCTION TO MAKE CERTAIN PAYMENTS

Pursuant to Section 5.04, the Servicer does hereby instruct the Paying Agent to
pay in accordance with Section 5.04 from the Distribution Account on
                    , which date is a Distribution Date or a Decrease Date under
the Indenture Supplement, the following amount as set forth below:

 

A) Pursuant to subsection 5.04(a):

(1) Interest to be distributed to Series 2007-1 Noteholders

   $ __________

(2) Principal to be distributed to Series 2007-1 Noteholders

   $ __________

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Certificate this     
day of             ,             .

 

CARTUS CORPORATION By:       Name:   Title:

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF MONTHLY STATEMENT

Please see attached.

 

C-1



--------------------------------------------------------------------------------

Apple Ridge Funding LLC, Series 2007-1

Monthly Report—February 2007

Report Distribution Date of xx/xx/07

 

I. Reporting Period

     

Monthly Period Beg & End

   2/1/07-2/28/07   

Distribution Date For Monthly Fees

   03/16/07    

I. Composition of Aggregate Employer Balance by Asset Type

      a.    Billed AR Balance    * Confidential    b.    Equity Loans, Pmts, &
Mort Payoffs    * Confidential    c.    Unbilled    * Confidential    d.   
Aggregate Employer Balance    * Confidential    e.    Less: Defaulted
Receivables    (* Confidential)    f.    Plus: Net Credit Clients    *
Confidential    g.    Less: Client Advances    (* Confidential)    h.    Less:
ARB of Bankrupt Clients    (* Confidential)    i.    Less: Non-US Properties   
(* Confidential)    j.    Aggregate Receivable Balance    * Confidential

II. Accounts Receivable Analysis

  

  1. Billed Receivables Aging

          a.    Current       b.    1 - 30 days past due    * Confidential    c.
   31 - 60 days past due    * Confidential    d.    61 - 90 days past due    *
Confidential    e.    91 - 120 days past due    * Confidential    f.    121 -
150 days past due    * Confidential    g.    Over 150 days past due    *
Confidential    h.    Total Billed Receivables    * Confidential

III. Aggregate Adjustment Amount

      a.    Overconcentration Amount    * Confidential    b.    Excess Longer
Term Receivable Amount    * Confidential    c.    Excess Special Homes
Receivable Amount    * Confidential    d.    Aggregate Unpaid Balance of
Eligible Rec related to Homes in inventory > 540    * Confidential    e.   
Total    * Confidential

IV. Adjusted Aggregate Receivable Balance

      a.    Ending Aggregate Receivable Balance    * Confidential    b.    Less:
Aggregate Adjustment Amount    (* Confidential)    c.    Ending Adjusted
Aggregate Receivable Balance    697,055,967

V. Available Assets—Series 2005-1 O/S Notes Balance, Total Assets Available

      a.    Series 2005-1 Outstanding Notes Balance    * Confidential    b.   
Series 2005-1 Outstanding Pre-Funding Balance    * Confidential    c.    Total
Outstanding (a)+(b)-(c)-(d)    * Confidential    d.    Total Assets Available   
697,055,967

VI. Notes Balances

      a.    Series 2005-1 Outstanding Notes Balance    * Confidential

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934 as amended.

 

C-2



--------------------------------------------------------------------------------

Apple Ridge Funding LLC, Series 2007-1

Monthly Report—February 2007

 

   b.   

Series 2005-1 Outstanding Pre-Funding Balance

   * Confidential    c.   

Total Outstanding (a)+(b)-(c )-(d)

   * Confidential    d.   

Total Notes Limit

   850,000,000    e.   

Has total notes limit been exceeded

   No

VII. Credit Enhancement

     

1. Reserve Ratios—Series 2005-1

         a.    Loss Reserve Ratio    * Confidential    %       b.    Dilution
Reserve Ratio    * Confidential    %       c.    Servicing Reserve Ratio    *
Confidential    %       d.    Yield Reserve Ratio    * Confidential    %      
e.    Total    8.94%   

2. Required Enhancement Amount—Series 2005-1

      a.    Equals (e) / (1 - (e))    * Confidential    %       b.    Minimum
enhancement amount    * Confidential    %       c.    Outstanding Amount of
Notes    * Confidential       d.    Required Enhancement Amount ( {greater of
(a) and (b)} * (c) )    * Confidential   

3. Required Overcollateralization Amount—Series 2005-1

      a.    Required Enhancement Amount—Series 2005-1    * Confidential       c.
   Opening Principal Subaccount balance    * Confidential       d.    Required
Overcollateralization Amount ( a-b-c)    * Confidential   

4. Required Asset Amount—Series 2005-1

      a.    Outstanding Amount of the Series 2005-1 Notes    649,785,714      
b.    Required Overcollateralization Amount    * Confidential       c.   
Required Asset Amount (a+b)    * Confidential    5.   

Asset Amount Deficiency, if any, as to the related Distribution Date

   (* Confidential)      

Total Asset Deficiency

   (* Confidential)

VIII. Amortization Events

     

1. Average Days in Inventory for Appraised Value Homes

   Pass       a.    Average for any Monthly Period must be < 180 days    *
Confidential       b.    Average for any Monthly Period and for the immediately
preceding 5 Monthly Periods must be < 150 days    * Confidential   

2. Average Days in Inventory for other than Appraised Value Homes

   Pass       a.    Average for any Monthly Period must be < 60 days    *
Confidential       b.    Average for any Monthly Period and for the immediately
preceding 5 Monthly Periods must be < 40 days    * Confidential   

3. Default Ratio

   Pass       a.    Default Ratio for any Monthly Period must be <= 5.0%    *
Confidential    %       b.    Three Month Average Default Ratio must be <= 4.0%
   * Confidential    %   

4. Dilution Ratio

   Pass       a.    Dilution Ratio for any Monthly Period must be <= 1.5%    *
Confidential    %       b.    Three Month Average Dilution Ratio must be <= 1%
   * Confidential    %

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934 as amended.

 

C-3



--------------------------------------------------------------------------------

Apple Ridge Funding LLC, Series 2007-1

Monthly Report—February 2007

 

  

5. Net Credit Losses

   Pass       a.    Net Credit Losses for any Monthly Period must be <= $750,000
   * Confidential       b.    Net Credit Losses for any 12 consecutive Monthly
Periods must be <= $1,500,000    * Confidential   

6. Borrowings available (Paydowns required)

         a.    Enhancement Rate    * Confidential    %       b.    Ending
Adjusted Aggregate Receivable Balance    * Confidential       c.    Max CP
Availability    * Confidential       d.    Total Outstanding Debt    *
Confidential       e.    Amount Available for borrowing (required paydown)    (*
Confidential)

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934 as amended.

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF WEEKLY ACTIVITY REPORT

Please see attached.

 

D-1



--------------------------------------------------------------------------------

Apple Ridge Funding LLC, Series 2007-1

Weekly Report for the period ending xx/xx/xx

Report Distribution Date of xx/xx/07

 

I. Reporting Period

     

Prior Settlement Report Period

   xx/xx/07-xx/xx/07   

Weekly Report for the period ending xx/xx/xx

   xx/xx/2007    

I. Composition of Aggregate Employer Balance by Asset Type

   a.    Billed AR Balance    * Confidential    b.    Equity Loans, Pmts, & Mort
Payoffs    * Confidential    c.    Unbilled    * Confidential    d.    Aggregate
Employer Balance    * Confidential    e.    Less: Defaulted Receivables    (*
Confidential)    f.    Plus: Net Credit Clients    * Confidential    g.    Less:
Client Advances    (* Confidential)    h.    Less: ARB of Bankrupt Clients    (*
Confidential)    i.    Less: Non-US Properties    (* Confidential)    j.   
Aggregate Receivable Balance    * Confidential

II. Accounts Receivable Analysis

  1. Billed Receivables Aging

       a.    Current       b.    1 - 30 days past due    * Confidential    c.   
31 - 60 days past due    * Confidential    d.    61 - 90 days past due    *
Confidential    e.    91 - 120 days past due    * Confidential    f.    121 -
150 days past due    * Confidential    g.    Over 150 days past due    *
Confidential    h.    Total Billed Receivables    * Confidential

III. Aggregate Adjustment Amount

   a.    Overconcentration Amount    * Confidential    b.    Excess Longer Term
Receivable Amount    * Confidential    c.    Excess Special Homes Receivable
Amount    * Confidential    d.    Aggregate Unpaid Balance of Eligible Rec
related to Homes in inventory > 540    * Confidential    e.    Total    *
Confidential

IV. Adjusted Aggregate Receivable Balance

   a.    Ending Aggregate Receivable Balance    * Confidential    b.    Less:
Aggregate Adjustment Amount    (* Confidential)    c.    Ending Adjusted
Aggregate Receivable Balance    697,055,967

V. Available Assets—Series 2005-1 O/S Notes Balance, Total Assets Available

   a.    Series 2005-1 Outstanding Notes Balance    * Confidential    b.   
Series 2005-1 Outstanding Pre-Funding Balance    * Confidential    c.    Total
Outstanding (a)+(b)-(c)-(d)    * Confidential    d.    Total Assets Available   
697,055,967

VI. Notes Balances

      a.    Series 2005-1 Outstanding Notes Balance    * Confidential    b.   
Series 2005-1 Outstanding Pre-Funding Balance    * Confidential



* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934 as amended.

 

D-2



--------------------------------------------------------------------------------

Apple Ridge Funding LLC, Series 2007-1

Weekly Report for the period ending xx/xx/xx

Report Distribution Date of xx/xx/07

 

I. Reporting Period

  

  Prior Settlement Report Period

   xx/xx/07-xx/xx/07    c.   

Total Outstanding (a)+(b)-(c )-(d)

   * Confidential        d.   

Total Notes Limit

   850,000,000    e.   

Has total notes limit been exceeded

   No

VII. Credit Enhancement

     

1. Reserve Ratios—Series 2005-1

      a.    Loss Reserve Ratio    * Confidential    %       b.    Dilution
Reserve Ratio    * Confidential    %       c.    Servicing Reserve Ratio    *
Confidential    %       d.    Yield Reserve Ratio    * Confidential    %      
e.    Total    8.94%   

2. Required Enhancement Amount—Series 2005-1

      a.    Equals (e) / (1 - (e))    * Confidential    %       b.    Minimum
enhancement amount    * Confidential    %       c.    Outstanding Amount of
Notes    * Confidential       d.    Required Enhancement Amount ( {greater of
(a) and (b)} * (c) )    * Confidential   

3. Required Overcollateralization Amount—Series 2005-1

      a.    Required Enhancement Amount—Series 2005-1    * Confidential       c.
   Opening Principal Subaccount balance    * Confidential       d.    Required
Overcollateralization Amount ( a-b-c)    * Confidential   

4. Required Asset Amount—Series 2005-1

      a.    Outstanding Amount of the Series 2005-1 Notes    649,785,714      
b.    Required Overcollateralization Amount    * Confidential       c.   
Required Asset Amount (a+b)    * Confidential    5   

Asset Amount Deficiency, if any, as to the related Distribution Date

   (* Confidential)      

Total Asset Deficiency

   (* Confidential)

VIII. Amortization Events

     

1. Average Days in Inventory for Appraised Value Homes

   Pass       a.    Average for any Monthly Period must be < 180 days    *
Confidential       b.    Average for any Monthly Period and for the immediately
preceding 5 Monthly Periods must be < 150 days    * Confidential   

2. Average Days in Inventory for other than Appraised Value Homes

   Pass       a.    Average for any Monthly Period must be < 60 days    *
Confidential       b.    Average for any Monthly Period and for the immediately
preceding 5 Monthly Periods must be < 40 days    * Confidential   

3. Default Ratio

   Pass       a.    Default Ratio for any Monthly Period must be <= 5.0%    *
Confidential    %       b.    Three Month Average Default Ratio must be <= 4.0%
   * Confidential    %   

4. Dilution Ratio

   Pass

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934 as amended.

 

D-3



--------------------------------------------------------------------------------

Apple Ridge Funding LLC, Series 2007-1

Weekly Report for the period ending xx/xx/xx

Report Distribution Date of xx/xx/07

 

I. Reporting Period

  

  Prior Settlement Report Period

   xx/xx/07-xx/xx/07       a.    Dilution Ratio for any Monthly Period must be
<= 1.5%    * Confidential    %       b.    Three Month Average Dilution Ratio
must be <= 1%    * Confidential    %   

5. Net Credit Losses

   Pass       a.    Net Credit Losses for any Monthly Period must be <= $750,000
   * Confidential       b.    Net Credit Losses for any 12 consecutive Monthly
Periods must be <= $1,500,000    * Confidential   

6. Borrowings available (Paydowns required)

         a.    Max CP Availability based on last settlement report period    *
Confidential       b.    Enhancement Rate    * Confidential    %       c.   
Ending Adjusted Aggregate Receivable Balance    * Confidential       d.    Max
CP Availability    * Confidential       e.    Total Outstanding Debt    *
Confidential       f.    Amount Available for borrowing (required paydown)    (*
Confidential)

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934 as amended.

 

D-4